Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 1 of 73 PageID 1490



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION


     ST. JOHNS RIVERKEEPER, INC.,

                   Plaintiff,
                                                      Case No. 3:17-cv-398-J-34MCR
     vs.

     UNITED STATES ARMY CORPS OF
     ENGINEERS,

                   Defendant,

     vs.

     JACKSONVILLE PORT AUTHORITY,

                   Intervenor Defendant.
                                               /

                                             ORDER

             The question before the Court in this action is a narrow one. The Court must

     determine whether the St. Johns Riverkeeper, Inc. has shown that the United States Army

     Corps of Engineers violated the National Environmental Policy Act (NEPA) by failing to

     consider the environmental impacts of a proposal to dredge the Lower St. Johns River.

     Significantly, “NEPA establishes procedures that a federal agency must follow before

     taking any action,” but does not mandate any particular result. See Sierra Club v. Van

     Antwerp, 526 F.3d 1353, 1360 (11th Cir. 2008) (emphasis added). Thus, the Court is

     neither asked nor permitted to opine as to whether additional dredging of the St. Johns

     River is wise or unwise. Nor is the Court asked or permitted to conduct its own investigation

     or substitute its own judgment for that of the federal agency. See id. at 1360. Rather, the

     Court’s “‘only role [under NEPA] is to ensure that the agency has taken a hard look at the
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 2 of 73 PageID 1491



     environmental consequences of the proposed action.’” Fund for Animals, Inc. v. Rice, 85

     F.3d 535, 546 (11th Cir. 1996) (alteration in original) (quoting Druid Hills Civic Ass’n v. Fed.

     Hwy. Admin., 772 F.2d 700, 709 (11th Cir. 1985)). So long as the agency has followed the

     required procedures and considered the environmental consequences, it is not for this

     Court to “interject itself within the area of discretion of the executive” in deciding whether

     continued dredging of the St. Johns River is the “right” decision for the people of northeast

     Florida. Id. at 547 (quoting Strycker’s Bay Neighborhood Council, Inc. v. Karlen, 444 U.S.

     223, 227 (1980)). As the entity challenging the Corps’ decision, Riverkeeper bears the

     difficult burden of establishing that the Corps failed to comply with NEPA’s procedural

     requirements. The record before the Court compels a finding that Riverkeeper has not met

     this burden and as such, the Court must enter judgment in favor of the Corps.

            Before the Court are the parties’ cross-motions for summary judgment. On August

     1, 2019, Plaintiff St. Johns Riverkeeper, Inc. (Riverkeeper) filed Plaintiff’s Combined Motion

     for Summary Judgment and to Supplement the Record and Incorporated Memorandum of

     Law (Doc. 69; Riverkeeper Motion). In accordance with the Court’s scheduling Order (Doc.

     67), Defendant United States Army Corps of Engineers (the Corps) and Intervenor

     Defendant Jacksonville Port Authority (JaxPort) filed their respective responses to the

     Riverkeeper Motion combined with cross-motions for summary judgment on September

     19, 2019. See Federal Defendant’s Cross Motion for Summary Judgment and Opposition

     to Plaintiff’s Motion for Summary Judgment (Doc. 71; Corps Motion); JaxPort’s Combined

     Motion for Summary Judgment and Opposition to Riverkeeper’s Motion for Summary

     Judgment (Doc. 73; JaxPort Motion). On October 3, 2019, Riverkeeper filed Plaintiff’s

     Reply and Opposition to Defendant’s and Intervenor’s Motions for Summary Judgment



                                                    2
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 3 of 73 PageID 1492



     (Doc. 75; Riverkeeper Response). Last, on October 24, 2019, the Corps and JaxPort filed

     replies in support of their respective Motions. See Federal Defendant’s Reply in Support

     of its Cross Motion for Summary Judgment (Doc. 76; Corps Reply); JaxPort’s Reply in

     Support of Motion for Summary Judgment (Doc. 77; JaxPort Reply). In addition, the Corps

     has filed the complete administrative record with the Court. See Notices of Filing (Docs.

     25, 45, 58, 68).1        Given its size, the Administrative Record (A.R.) is not available

     electronically on CM/ECF and is instead contained on multiple USB drives on file with the

     Clerk of the Court. On May 12, 2020, the Court held a hearing on the Motions at which all

     parties were present via videoconference, the record of which is incorporated herein by

     reference. See Minute Entry (Doc. 84; Hearing). Accordingly, this matter is ripe for review.

     I.      Procedural History

             Plaintiff, St. Johns Riverkeeper, Inc., is a nonprofit organization “dedicated to the

     protection, preservation, and restoration of the ecological integrity of the St. Johns River

     watershed for current users and future generations.” See First Amended Complaint for

     Declaratory and Injunctive Relief (Doc. 23; Amended Complaint) ¶ 7.                            Riverkeeper

     “monitors the environmental quality of the St. Johns River and its tributaries” and works to

     educate its members and the public “about the River and its management.”                                  Id.



               1
                 The Court notes that on March 23, 2018, Riverkeeper moved to supplement the administrative
     record to allow consideration of a document outside the administrative record in this case. See Motion to
     Supplement Record and Allow Consideration of Extra Record Document (Doc. 51). Although the Corps
     agreed to supplement the record with documents it had considered in the decision-making process, the Corps
     and JaxPort opposed the consideration of any extra-record evidence. See Order (Doc. 56) at 2-3. The Court
     directed Riverkeeper to file the document at issue and explained that it would determine whether it was
     appropriate to consider this evidence when it addressed the merits of the claims raised in this action. See
     Order (Doc. 56). Accordingly, Riverkeeper filed the extra-record evidence on December 11, 2018. See
     Plaintiff, St. Johns Riverkeeper’, Inc.’s [sic] Notice of Filing Proposed Extra Record Evidence (Doc. 57), Ex.
     1: Phase II Storm Surge Analysis (Doc. 57-1; Charleston Study). Notably, in the instant Motion, Riverkeeper
     also asks the Court to consider an additional document outside the administrative record. That document is
     attached as Exhibit A to the Riverkeeper Motion. See Riverkeeper Motion, Ex. A: Archival Water-Level
     Measurements: Recovering Historical Data to Help Design for the Future (Doc. 69-1; Water Level Study).

                                                           3
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 4 of 73 PageID 1493



     Riverkeeper maintains that it “has over 1000 members who use and enjoy the waters of

     the St. Johns River including its tributaries and estuarine marshes for recreational,

     scientific, aesthetic, and commercial purposes including boating, fishing, scientific

     monitoring, and observing birds and wildlife.” Id. ¶ 8. In addition, “[m]any Riverkeeper

     members live on the banks of or very near to the river and are directly affected by flooding

     and exacerbation of pollution caused by flooding.” Id. The Jacksonville Port Authority

     joined this action as an Intervenor Defendant on July 10, 2017. See Order (Doc. 12).

     JaxPort “was created by legislation in 1963 to own and operate marine facilities in Duval

     County, Florida.” See JaxPort’s Answer to the First Amended Complaint and Affirmative

     Defenses (Doc. 31) at 1 n.1. Pursuant to the JaxPort Charter, JaxPort is now a political

     body of the City of Jacksonville. Id.

            The Corps, in coordination with JaxPort, is currently proceeding with a plan to

     dredge a portion of the Jacksonville Harbor in the St. Johns River. As required by law, the

     Corps embarked upon an environmental study of the impacts of a deepening project and

     in April 2014 issued an environmental impact statement on the project. See April 2014

     General Reevaluation Report II and Supplemental Environmental Impact Statement (A.R.

     at 323606; April 2014 Report).2 The United States Congress authorized construction of

     the dredging project in 2014, and the Assistant Secretary of the Army signed the Record

     of Decision on April 8, 2015. Two years later, on April 7, 2017, Riverkeeper initiated this

     action challenging the adequacy of the Corps’ consideration of the environmental impacts

     of the dredging project. See Complaint for Declaratory and Injunctive Relief (Doc. 1; Initial


            2
              The public can access the April 2014 General Reevaluation Report II and Supplemental
     Environmental Impact Statement at:

     http://cdm16021.contentdm.oclc.org/cdm/ref/collection/p16021coll7/id/2118.

                                                        4
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 5 of 73 PageID 1494



     Complaint). In its six-count Initial Complaint, Riverkeeper alleged that the Corps failed to

     comply with the requirements of NEPA in considering the dredging project and preparing

     the April 2014 Report on that project. Specifically, Riverkeeper challenged the Corps’ study

     of the proposed project’s environmental impacts on salinity and turbidity, the adequacy of

     its mitigation plan, and the economic analysis of the project’s costs and benefits.

     Riverkeeper also alleged that the Corps failed to adequately provide for public participation,

     and failed to prepare a supplemental environmental impact statement to address changes

     in the economic landscape surrounding the project and non-compliance with state water

     quality standards for turbidity.   However, Riverkeeper did not move for a preliminary

     injunction to prohibit the Corps from moving forward with the dredging project or otherwise

     seek expedited consideration of this case at that time.

            On November 9, 2017, with leave of Court, Riverkeeper filed the Amended

     Complaint, which is the operative pleading before the Court. In the Amended Complaint,

     Riverkeeper added two new claims challenging the Corps’ failure to prepare an

     environmental impact statement for an 11-mile dredge (Count I), and its failure to prepare

     a supplemental environmental impact statement to address new information stemming

     from Hurricane Irma (Count II). Riverkeeper also expanded on its claim regarding the

     adequacy of the Corps’ environmental impacts analysis to include new allegations that, in

     addition to salinity and turbidity, the Corps failed to adequately study the impact of the

     proposed dredging project on flooding. Nearly a month after filing the Amended Complaint,

     Riverkeeper filed a motion seeking preliminary injunctive relief to enjoin the dredging

     project solely on the basis of the newly added claims in Counts I and II. See generally




                                                   5
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 6 of 73 PageID 1495



     Plaintiff’s Motion for Preliminary Injunction and Memorandum of Law (Doc. 24), filed

     December 4, 2017.

             On January 19, 2018, the Court denied Riverkeeper’s request for preliminary

     injunctive relief premised on Counts I and II of the Amended Complaint. See Order (Doc.

     42; January 2018 Order).3 Dredging commenced soon thereafter. At the time the instant

     Motions were filed, the first phase of the dredging project, pertaining to river miles 0-3, was

     scheduled to be completed on March 31, 2020. See Affidavit of Frederick P. Wong, Jr.

     (Doc. 72-1; Wong Aff.) ¶ 5, dated September 17, 2019. The second portion of the dredging

     project, as to river miles 3-8, had also commenced, with an anticipated completion date of

     May 12, 2021. Id. ¶¶ 3, 6-7. Actual funding for the project totaled $240.9 million, with

     funding commitments from the federal government, the Florida Department of

     Transportation, JaxPort, and JaxPort’s tenants. See Wong Aff. ¶ 9.

     II.     Applicable Law

             A.      NEPA

                         i. Purpose

             The purpose of NEPA, the National Environmental Policy Act, 42 U.S.C. § 4321 et

     seq., is to protect and promote environmental quality. See N. Buckhead Civic Ass’n v.

     Skinner, 903 F.2d 1533, 1540 (11th Cir. 1990). To achieve this goal, “NEPA establishes

     procedures that a federal agency must follow before taking any action.” Sierra Club v. Van


             3
               The Court also denied the Corps’ motion to dismiss Riverkeeper’s claim as to Hurricane Irma, set
     forth in Count II of the Amended Complaint, and found that “Riverkeeper may proceed in Count II with its
     challenge to the Corps’ decision not to prepare a supplemental environmental impact statement to address
     Hurricane Irma,” as set forth in the January 2018 Supplemental Environmental Assessment and Finding of
     No Significant Impact. See Order (Doc. 42) at 44-45, entered January 19, 2018. The Court dismissed as
     moot the portion of that claim which alleged that the Corps had failed to consider Hurricane Irma at all. Id.
     In addition, the Court dismissed without prejudice Count I of the Amended Complaint in which Riverkeeper
     alleged that the Corps failed to prepare an environmental impact statement for an 11-mile dredge. See id.
     at 28-34, 44.

                                                          6
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 7 of 73 PageID 1496



     Antwerp, 526 F.3d 1353, 1360 (11th Cir. 2008). These procedures require an agency “to

     document the potential environmental impacts of significant decisions before they are

     made.” See Wilderness Watch & Public Emps. For Envtl. Responsibility v. Mainella, 375

     F.3d 1085, 1094 (11th Cir. 2004). In this way, NEPA aims to: “(1) ensur[e] that agency

     attention will be focused on the probable environmental consequences of [a] proposed

     action and (2) assur[e] the public that the agency has considered environmental concerns

     in its decision making process.” See N. Buckhead Civic Ass’n, 903 F.2d at 1540; Mainella,

     375 F.3d at 1094 (explaining that NEPA requires agencies to document environmental

     impacts to ensure that “environmental issues are considered by the agency and that

     important information is made available to the larger audience that may help to make the

     decision or will be affected by it”). As the Supreme Court explained in Marsh:

            NEPA promotes its sweeping commitment to ‘prevent or eliminate damage
            to the environment and biosphere’ by focusing Government and public
            attention on the environmental effects of proposed agency action. 42 U.S.C.
            § 4321. By so focusing agency attention, NEPA ensures that the agency will
            not act on incomplete information, only to regret its decision after it is too late
            to correct.

     See Marsh v. Oregon Natural Res. Council, 490 U.S. 360, 371 (1989). No doubt, early

     consideration of environmental impacts allows “the public and other government agencies

     to react to the effects of a proposed action at a meaningful time.” Id.

            Importantly, however, NEPA does not mandate that agencies achieve “particular

     substantive environmental results.” See id. (emphasis added). Unlike other statutes which

     may impose substantive environmental obligations on federal agencies, “NEPA merely

     prohibits uninformed—rather than unwise—agency action.” Robertson v. Methow Valley

     Citizens Council, 490 U.S. 332, 351 (1989). Thus, “‘[i]f the adverse environmental effects

     of the proposed action are adequately identified and evaluated, the agency is not

                                                    7
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 8 of 73 PageID 1497



     constrained by NEPA from deciding that other values outweigh the environmental costs.’”

     Van Antwerp, 526 F.3d at 1360 (quoting Robertson, 490 U.S. at 350); see also id. at 1361

     (“[W]hether the federal agency ends up taking the ‘major Federal action’ at issue has

     nothing to do with NEPA compliance; NEPA only requires that the agency follow a certain

     process in deciding whether to take the action.”); N. Buckhead Civic Ass’n, 903 F.2d at

     1540-41. As such, the role of a reviewing court is to determine whether the agency “has

     satisfied the requirements of NEPA by taking a ‘hard look’ at the environmental

     consequences of its actions, the court cannot interfere with the agency decision made

     within its statutory discretion.” See S. La. Envtl. Council, Inc. v. Sand, 629 F.2d 1005, 1011

     (5th Cir. 1980);4 see also Mainella, 375 F.3d at 1094 (“[S]o long as an agency has taken a

     ‘hard look’ at the environmental consequences, a reviewing court may not impose its

     preferred outcome on the agency.”).

                          ii. Procedures

             Before taking any action, NEPA requires an agency to first “determine whether the

     action to be taken constitutes a ‘major Federal action’—that is, an action ‘significantly

     affecting the quality of the human environment.’” See Van Antwerp, 526 F.3d at 1360

     (quoting 42 U.S.C. § 4332(C)); see also 40 C.F.R. § 1508.18 (defining “major Federal

     action”).5    To make this determination, an agency must prepare an environmental


             4
              In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit
     adopted as binding precedent all the decisions of the former Fifth Circuit handed down prior to the close of
     business on September 30, 1981.
             5
               The Council on Environmental Quality (CEQ) promulgated regulations to implement NEPA. See
     N. Buckhead Civic Ass'n, 903 F.2d at 1541. These CEQ regulations are entitled to substantial deference.
     See Marsh, 490 U.S. at 372. The term “[m]ajor Federal action” as defined by the CEQ regulation includes
     “actions with effects that may be major and which are potentially subject to Federal control and responsibility.
     Major reinforces but does not have a meaning independent of significantly (§1508.27). . . . (a) Actions include
     new and continuing activities, including projects and programs entirely or partly financed, assisted,
     conducted, regulated, or approved by federal agencies . . . .” See 40 C.F.R. §1508.18.

                                                            8
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 9 of 73 PageID 1498



     assessment (EA). See Sierra Club v. U.S. Army Corps of Eng’rs (Suncoast Pkwy Case),

     295 F.3d 1209, 1215 (11th Cir. 2002); see also 33 C.F.R. § 230.10 (Corps regulation on

     Environmental Assessments). “The EA should provide enough evidence and analysis to

     guide the agency to one of two conclusions: (1) a finding that the project will have a

     significant effect, or (2) a finding of no significant impact,” commonly referred to as a

     “FONSI.” Suncoast Pkwy Case, 295 F.3d at 1215; see also Dep’t of Transp. v. Public

     Citizen, 541 U.S. 752, 757 (2004) (“The EA is to be a ‘concise public document’ that

     ‘[b]riefly provide[s] sufficient evidence and analysis for determining whether to prepare an

     [EIS].’” (quoting 40 C.F.R. § 1508.9(a))). If the agency determines that the action will have

     no significant impact, it “issues a FONSI, which incorporates the EA and explains why the

     action will not have a significant effect on the human environment.” Suncoast Pkwy Case,

     295 F.3d at 1215 (citing 40 C.F.R. § 1508.13); see also 33 C.F.R. § 230.11 (Corps

     regulation governing a FONSI).

            However, if an agency determines in the EA that an action will have a significant

     effect, then the project is “major,” and “the agency must prepare an environmental impact

     statement (‘EIS’), as described in 42 U.S.C. § 4332(2)(C).” Suncoast Pkwy Case, 295 F.3d

     at 1215; see also Antwerp, 526 F.3d at 1360; 33 C.F.R. § 230.6 (Corps regulation on

     actions normally requiring an EIS). The EIS is considered the “heart of NEPA.” See Public

     Citizen, 541 U.S. at 757. Specifically, NEPA mandates that “in every recommendation or

     report on proposals for legislation and other major Federal actions significantly affecting

     the quality of the human environment,” a federal agency must prepare and include a

     “detailed statement” on:




                                                  9
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 10 of 73 PageID 1499



            (i)     the environmental impact of the proposed action,
            (ii)    any adverse environmental effects which cannot be avoided should
                    the proposal be implemented,
            (iii)   alternatives to the proposed action,
            (iv)    the relationship between local short-term uses of man’s environment
                    and the maintenance and enhancement of long-term productivity,
                    and
            (v)     any irreversible and irretrievable commitments of resources which
                    would be involved in the proposed action should it be implemented.

     See 42 U.S.C. § 4332(2)(C)(i)-(v).     According to the CEQ regulations governing the

     preparation of an EIS, the statement must provide a “‘full and fair discussion of significant

     environmental impacts.’” See Suncoast Pkwy Case, 295 F.3d at 1215 (quoting 40 C.F.R.

     § 1502.1); see also 33 C.F.R. § 230.13 (Corps regulation governing the EIS). While these

     “action-forcing” procedures require agencies to “take a ‘hard look’ at environmental

     consequences,” they do not “mandate particular results.” See Robertson, 490 U.S. at 350

     (quoting Kleppe v. Sierra Club, 427 U.S. 390, 410 n.21 (1976)).

            The preparation of the EA and subsequent issuance of a FONSI or an EIS, however,

     is not the end of an agency’s obligations under NEPA. “In some cases, after an agency

     publishes a FONSI or an EIS, but before any action is taken, the proposed action changes,

     or the agency receives additional information.” Van Antwerp, 526 F.3d at 1360. Under

     those circumstances, the agency must “make an additional NEPA determination.” Id. The

     agency once again must take a “hard look” and determine “whether the changes create, or

     the information reveals, significant effects on the quality of the human environment not

     previously considered.” Id.; see Marsh, 490 U.S. at 385 (“[R]egardless of its eventual

     assessment of the significance of this information, the Corps had a duty to take a hard look

     at the proffered evidence.”). Significantly, “an agency need not supplement an EIS every

     time new information comes to light after the EIS is finalized.” See Marsh, 490 U.S. at 373.



                                                  10
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 11 of 73 PageID 1500



     Such a requirement would “render decisionmaking intractable, always awaiting updated

     information only to find the new information outdated by the time a decision is made.” Id.

     Thus, it is only where “new, significant effects are shown,” that an agency must prepare a

     supplemental environmental impact statement (SEIS). Van Antwerp, 526 F.3d at 1360.

           The Eleventh Circuit summarizes the duty to supplement as follows:

           [i]f, after the original EIS is prepared, the agency ‘makes substantial
           changes in the proposed action that are relevant to environmental
           concerns,’ or if there are ‘significant new circumstances or information
           relevant to environmental concerns and bearing on the proposed action or
           its impacts,’ the agency is required to prepare a supplemental
           environmental impact statement (SEIS).

     Suncoast Pkwy Case, 295 F.3d at 1215 (quoting 40 C.F.R. § 1502.9(c)(1)). As such, “[t]he

     standard for determining when an SEIS is required is ‘essentially the same’ as the standard

     for determining when an EIS is required.” Id. at 1215-16 (quoting Envtl. Def. Fund v. Marsh,

     651 F.2d 983, 991 (5th Cir. Unit A July 1981)); see also Marsh, 490 U.S. at 374. A

     supplement is necessary “if the new information is sufficient to show that the remaining

     action will ‘affec[t] the quality of the human environment’ in a significant manner or to a

     significant extent not already considered . . .” by the federal agency. See Marsh, 490 U.S.

     at 374 (quoting 42 U.S.C. § 4332(2)(C)); see also Suncoast Pkwy Case, 295 F.3d at 1216.




                                                 11
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 12 of 73 PageID 1501



             B. Administrative Procedure Act (APA)6

             “Because NEPA does not provide for a private right of action, plaintiffs challenging

     an agency action based on NEPA must do so under the Administrative Procedure Act.”

     Ouachita Watch League v. Jacobs, 463 F.3d 1163, 1173 (11th Cir. 2006) (internal

     quotation omitted); see Van Antwerp, 526 F.3d at 1359-60; Suncoast Pkwy Case, 295 F.3d

     at 1216. The APA authorizes judicial review of “[a]gency action made reviewable by statute

     and final agency action for which there is no other adequate remedy in a court . . . .” See

     5 U.S.C. § 704. In reviewing a final agency action, a court must “‘hold unlawful and set

     aside agency action, findings, and conclusions found to be . . . arbitrary, capricious, an

     abuse of discretion, or otherwise not in accordance with law [or found to be] without

     observance of procedure required by law.’” See Van Antwerp, 526 F.3d at 1360 (alteration

     in original) (quoting 5 U.S.C. § 706(2)); see also Suncoast Pkwy Case, 295 F.3d at 1216

     (“Challenges brought under [NEPA] are reviewed by the arbitrary and capricious standard,

     as defined by the [APA].”). The Eleventh Circuit has instructed that this standard of review

     is an “‘exceedingly deferential’” standard and the court’s only role is to “ensure that the

     agency came to a rational conclusion, ‘not to conduct its own investigation and substitute

     its own judgment for the administrative agency’s decision.’” See Van Antwerp, 526 F.3d

     at 1360 (quoting Fund for Animals, Inc. v. Rice, 85 F.3d 535, 541 (11th Cir. 1996) and



             6
               The parties filed their cross-motions for summary judgment pursuant to Rule 56, Federal Rules of
     Civil Procedure (Rule(s)). Under Rule 56, “[t]he court shall grant summary judgment if the movant shows
     that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of
     law.” See Rule 56(a). As this case comes before the Court pursuant to the judicial review standards of the
     APA, the normal rules of summary judgment do not apply. Rather, summary judgment “serves as the
     mechanism for deciding, as a matter of law, whether the agency action is supported by the administrative
     record and otherwise consistent with the standard of review.” See Black Warrior Riverkeeper, Inc. v. U.S.
     Army Corps of Eng’rs, 354 F. Supp. 3d 1253, 1267 (N.D. Ala. 2018); Sea Turtle Conservancy v. Locke, No.
     1:09-CV-259-SPM-GRJ, 2011 WL 13227945, at *2 (N.D. Fla. July 5, 2011). The standards governing judicial
     review of agency action under the APA are set forth below.

                                                          12
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 13 of 73 PageID 1502



     Preserve Endangered Areas of Cobb’s History, Inc. (“PEACH”) v. U.S. Army Corps of

     Eng’rs, 87 F.3d 1242, 1246 (11th Cir. 1996)). Nonetheless, in the context of a NEPA

     challenge the court must “look beyond the scope of the decision itself to the relevant factors

     that the agency considered” and “ensure that the agency took a ‘hard look’ at the

     environmental consequences of the proposed action.” See Suncoast Pkwy Case, 295 F.3d

     at 1216; see also Marsh, 490 U.S. at 378 (explaining that while the arbitrary and capricious

     inquiry “must be searching and careful,” the “ultimate standard of review is a narrow one”

     (internal quotations omitted)).   As such, the court must consider “not only the final

     documents prepared by the agency, but also the entire administrative record.” Suncoast

     Pkwy Case, 295 F.3d at 1216.

            In the Suncoast Parkway Case, the Eleventh Circuit elaborated on the “hard look”

     requirement as follows:

            An agency has met its “hard look” requirement if it has “examine[d] the
            relevant data and articulate[d] a satisfactory explanation for its action
            including a rational connection between the facts found and the choice
            made.” The court will overturn an agency’s decision as arbitrary and
            capricious under “hard look” review if it suffers from one of the following: (1)
            the decision does not rely on the factors that Congress intended the agency
            to consider; (2) the agency failed entirely to consider an important aspect of
            the problem; (3) the agency offers an explanation which runs counter to the
            evidence; (4) the decision is so implausible that it cannot be the result of
            differing viewpoints or the result of agency expertise.

     Id. at 1216 (internal citation omitted) (alterations in original) (quoting Motor Vehicle Mfrs.

     Ass’n of the U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)). Notably,

     “[w]hen specialists express conflicting views, an agency must have discretion to rely on the

     reasonable opinions of its own qualified experts even if, as an original matter, a court might

     find contrary views more persuasive.” See Marsh, 490 U.S. at 378.




                                                  13
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 14 of 73 PageID 1503



            Courts also apply the arbitrary and capricious standard when reviewing an agency’s

     decision not to prepare an SEIS. See id. at 377-78. As above, “the reviewing court ‘must

     consider whether the decision was based on a consideration of the relevant factors and

     whether there has been a clear error of judgment.’” Id. at 378 (quoting Citizens to Preserve

     Overton Park, Inc. v. Volpe, 401 U.S. 402, 416 (1971)). Significantly, in this context, “courts

     should not automatically defer to the agency’s express reliance on an interest in finality

     without carefully reviewing the record and satisfying themselves that the agency has made

     a reasoned decision based on its evaluation of the significance-or lack of significance-of

     the new information.” Id.

            Ultimately, the challenging party bears the burden of showing by a preponderance

     of the evidence that the agency failed to comply with NEPA’s procedural requirements.

     See Citizens for Smart Growth v. Sec’y of Dep’t of Transp., 669 F.3d 1203, 1211 (11th Cir.

     2012). Given this deferential standard of review, “a party seeking to have a court declare

     an agency action to be arbitrary and capricious carries ‘a heavy burden indeed.’” See

     Legal Envtl. Assistance Found., Inc. v. U.S. Envtl. Prot. Agency, 276 F.3d 1253, 1265 (11th

     Cir. 2001) (quoting Transmission Access Policy Study Grp. V. FERC, 225 F.3d 667, 714

     (D.C. Cir. 2000)); see also Black Warrior Riverkeeper, Inc. v. Ala. Dep’t of Transp., No.

     2:11-CV-267-WKW, No. 2:13-cv-79-WKW, 2016 WL 233672, at *9 (M.D. Ala. Jan. 19,

     2016) (“At the judicial stage of review, ‘[a]dministrative action . . . comes before the courts

     clothed with a presumption of regulatory,’ and Plaintiff bears the ‘difficult’ and ‘heavy’

     burden to demonstrate that the agency decisions were arbitrary, capricious, or otherwise

     not in accordance with the law.” (emphasis and alterations in original) (quoting Sierra Club,

     295 F.3d at 1222-23)).



                                                   14
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 15 of 73 PageID 1504



     III.   Factual Background

            The “Jacksonville Harbor consists of 20 river miles starting at the mouth of the St.

     Johns River where it empties into the Atlantic Ocean.” See April 2014 Report at i. Pursuant

     to a long-standing resolution from the Committee on Public Works and Transportation,

     United States House of Representatives, the Corps has undertaken numerous studies of

     navigation improvements to the Jacksonville Harbor. See id. at 1. As relevant to this

     action, in the April 2014 Report, the Corps examined whether navigation improvements to

     the Jacksonville Harbor, including widening and deepening the Harbor, “are warranted and

     in the Federal interest.” Id. Ultimately, the Corps determined that “[t]here is an opportunity

     to improve navigation at Jacksonville Harbor by reducing transportation costs for larger

     ships forecast to call at Jacksonville Harbor.” Id. at iii. Notably, the St. Johns River has

     been the subject of deepening projects in the past.        Specifically, in the 1999 Water

     Resource Development Act, Congress authorized deepening the Jacksonville Harbor to

     river mile 14.7, from 38 feet to 40 feet, and construction was completed in 2003. See id.

     The Corps later recommended deepening the Jacksonville Harbor from river mile 14.7 to

     river mile 20, from 38 feet to 40 feet. Id. Congress authorized that project in the FY2006

     Appropriations Act and construction was completed in 2010. Id.

            On April 13, 2007, the Corps published in the Federal Register a “Notice of Intent”

     to prepare a supplemental environmental impact statement on an additional deepening

     project. Id. at 265. After years of study, public workshops, and public meetings, the Corps

     issued a draft report for public comment on May 31, 2013. Id. at 265-66. All analyses,

     including modeling, were completed and available to the public via the study website by

     September 30, 2013. Id. at 266. The Corps provided a comment period, beginning May



                                                  15
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 16 of 73 PageID 1505



     31, 2013, which it extended through October 24, 2013, “in order to provide stakeholders

     an opportunity to review and comment on all completed analyses and modeling.” Id. At

     the conclusion of this seven-year process, the Corps issued the Final Integrated General

     Reevaluation Report II and Supplemental Environmental Impact Statement in April 2014,

     which the Court refers to in this Order as the April 2014 Report.

            In the April 2014 Report, the Corps evaluated various deepening and widening

     alternatives, turning basins, nonstructural alternatives, as well as the alternative of taking

     no action. Id. at iv. Ultimately, the Corps concluded that:

            The recommended plan is the locally preferred plan (LPP), which includes
            deepening the Federal channel to 47 feet from the entrance channel to
            approximately River Mile 13; two areas of widening at the Training Wall
            Reach and St. Johns Bluff Reach; and two new Turning Basins at Blount
            Island and Brills Cut.

     See April 2014 Report at i. (emphasis added). Congress authorized construction of the

     recommended plan in section 7002(1) of the Water Resources and Development Act of

     2014. The Assistant Secretary of the Army (Civil Works) signed the Record of Decision

     (ROD) on April 8, 2015. See A.R. at 313242-43. The Court will refer to the locally preferred

     plan of deepening the channel to 47 feet from the entrance channel to river mile 13 as the

     Project.

            A. Salinity and Wetlands

            As significant to this action, the April 2014 Report analyzes both how the Project will

     impact salinity levels in the River, and the extent to which any increases in salinity will

     impact the surrounding riverine and tributary wetlands. See generally April 2014 Report

     §§ 2.2.7.1, 7.2.7.1, 7.2.7.2, 7.3.9 (A.R. 323649-50, 323807-10, 323852-55). Specifically,

     the Corps used hydrodynamic modeling to estimate potential salinity changes to the



                                                  16
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 17 of 73 PageID 1506



     average salinity in the Lower St. Johns River (LSJR). See id., App. A, Attach. K, Phase 1

     at i (A.R. at 326185). The Corps generated twelve different model simulations “that provide

     the means to evaluate circulation and salinity in the river for the no project scenarios

     (baseline)” as well as under several dredging alternatives. See id., App. A, Attach K, Phase

     2 at 34 (A.R. at 326463). The Corps’ models included “2018 conditions,” representing the

     projected construction year,7 as well as “2068 conditions,” representing fifty years in the

     future and including the projected impact of sea level rise and public water withdrawals.

     Id. As to both 2018 conditions and 2068 conditions, the Corps then compared salinity

     levels in the river without the Project (the Baseline) and under various dredging depth

     alternatives. According to the Corps’ analysis, under both 2018 and 2068 conditions,

     “salinity generally increas[es] with deeper and longer dredged channels,” although “salinity

     increase fades upstream of the Buckman Bridge” (river mile 34-35), and only “very small

     changes in median salinity” are indicated at the Shands Bridge (river mile 50), and

     upstream. See April 2014 Report at 179 (A.R. at 323807). Notably, these models applied

     “hydraulic and meteorological conditions that are weighted toward low flow dry years,” such

     that the salinity impacts projected in the models are “likely greater” than would occur during

     “an average hydrological and meteorological year.” Id., App. A, Attach K., Phase 2 at iii

     (A.R. at 326419). The Corps also modeled salinity impacts in three LSJR marshes and

     tributaries under 2018 conditions, with and without the Project. See April 2014 Report at




              7
                “The 2018 Baseline simulation represents the site as it would exist at the time of project construction
     with the existing 40 ft. channel depth. The 2018 Baseline includes the bathymetry for the recently completed
     deepening of the Federal Navigation Channel for the Naval Station-Mayport as well as the proposed
     construction of the Mile Point Training Wall Reconfiguration project.” See April 2014 Report, App. E at 12
     (A.R. at 327754). The 2018 Baseline does not factor in sea level rise (SLR) or public water withdrawal
     (PWW) conditions. Id. at 12-13.

                                                            17
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 18 of 73 PageID 1507



     182 (A.R. at 323810). These simulations “showed that the [P]roject would have very little

     effect on marsh and tributary salinity.” Id.

            The Corps then took the data generated from the hydrodynamic modeling and input

     it into ecological models to determine whether the minimal increases in salinity projected

     by the modeling would affect the surrounding wetlands, submerged aquatic vegetation

     (SAV), fish and macroinvertebrates. See generally id., App. D: Ecological Modeling (A.R.

     at 327308). As to wetlands in particular, the impacts of salinity changes were “evaluated

     based on recently analyzed results of a decade-long wetlands monitoring study from the

     lower Cape Fear River in North Carolina (Hackney 2013), together with field observations

     of wetland vegetation distribution and salinity stress indicators in tidal wetlands of the

     LSJR.” See id. at 224, App. D at 50-51. Based on his observations from the Cape Fear

     Deepening Project, Dr. Courtney Hackney developed “a method to characterize wetlands

     by the frequency of high tides with a salinity concentration greater than or equal to 1 ppt

     [part per thousand].” See id., App. E at 30 (A.R. at 327772). Hackney found that “the

     frequency of occurrence of high tide salinity exceeding 1.0 ppt predicted the saline

     condition that resulted in wetland transition.” Id., App. D at 51 (A.R. at 327376). Where

     >1 ppt salinity occurred in less than 12% of high tides, tidal swamps were present. Where

     >1 ppt salinity occurred in more than 25% of high tides, tidal marsh, which is dominated by

     salt-tolerant vegetation, occurred. Id. For those areas falling in between the 12% - 25%

     range, “wetlands appeared in transition from tidal swamp to tidal marsh,” and “freshwater

     vegetation exhibited indicators of salt-stress and salt intolerant vegetation disappeared

     from the wetlands.” Id.




                                                    18
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 19 of 73 PageID 1508



            Using the grid from its hydrodynamic models, the Corps examined the shoreline

     cells along the main stem of the River because these cells “represent the water that would

     inundate wetlands adjacent to the river.” Id. Specifically, the Corps determined “the

     frequency of occurrence of >1ppt high tide salinity in each cell and the locations of the 12%

     and 25% frequencies.” Id. at 51-52. This data “allowed comparison of the simulated project

     alternatives to the without project conditions.” Id., App. D at 52. Based on this analysis,

     the Corps determined that “none of the project alternatives will cause a substantial shift in

     the location of salinity-based wetland community distribution” (i.e., conversion of tidal

     swamp to tidal marsh communities). Id., App. D at 53. Simulations of both 2018 and 2068

     conditions showed that “small increases in salinity in the tidal marsh zone could cause

     some changes in wetland community composition,” but the Corps found that “[o]ver time .

     . . changes in tidal marsh communities due to salinity and water level changes occurring

     with to [sic] sea level rise may obscure any wetland community differences caused by the

     relatively small project-induced salinity changes.” See id., App. D at 53.

            The Corps also analyzed how potential salinity changes in the tributary systems

     could affect those wetland areas. Id., App. D at 53-54. These simulations showed that the

     Project “would cause only very small changes in salinity relative to the 2018 Baseline.” Id.,

     App. D at 54. As such, the Corps concluded that “[t]he proposed project would likely have

     negligible effect on wetlands in these tributary systems.” Id., App. D at 54; see also id.,

     App. E at 39 (A.R. at 327781) (“The model results indicate that the proposed project would

     have non-existent to minor effects on the wetlands within the LSJR.”); April 2014 Report at

     vi (A.R. at 323614) (“The predicted ecological effects would be a minor increase in salinity

     stress on some wetlands . . . .”).



                                                  19
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 20 of 73 PageID 1509



            In addition, the Corps used the Uniform Mitigation Assessment Method (UMAM) “to

     assess how the changes in salinity would affect the functions of wetlands and SAV and

     also to determine the mitigation needed to offset the functional effects.” See April 2014

     Report, App. E at 14 (A.R. at 327756). To conduct the UMAM assessments, the Corps

     assembled an “interagency assessment team” (IAT) from various federal and state

     agencies. Id., App. E at 15. This team engaged in “[n]umerous meetings and site visits”

     in order “to characterize the wetland areas and evaluate effects related to the proposed

     project.” Id. To classify the LSJR wetland areas, the Corps utilized the “Venice System

     for estuarine classification,” which it describes as “the most familiar description framework.”

     Id. This system “provides a template for identifying zones within the LSJR based on

     average salinity concentrations.” Id. Specifically, the “Polyhaline and Mesohaline areas

     are characterized by average salinities that occur between 18 to 30 ppt (parts per

     thousand) and 5 to 18 ppt respectively . . . .” Id., App. E at 15-16, Fig. 1. Areas where the

     average salinity ranges from 0.5 to 5 ppt are classified as an Oligohaline Zone. See id.,

     App. E at 15, Fig. 1. This zone “is composed of plants of varying tolerances to salinity, and

     generally transitions from scrub/shrub or marsh downstream to forested areas further

     upstream.” Id., App. E at 18. Areas with less than 0.5 ppt average salinity are considered

     a Tidal Freshwater zone. Id., App. E at 15, Fig. 1. In Section 2 of Appendix E, the Corps

     described the existing wetlands in the LSJR and classified them based on these zones.

     Notably, the Corps observed that some tress in the middle oligohaline zone exhibit “poor,

     stunted growth” and slower leaf production due to salinity stress. Id., App. E at 19. The

     Corps explained that its modeling efforts focus on “river miles 25-58 because this is a

     transition zone between mesohaline to oligohaline to tidal freshwater, where the highest



                                                   20
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 21 of 73 PageID 1510



     risk for impacts to submerged aquatic vegetation and wetlands would be observed.” Id.,

     App. E at 24.

            After classifying the wetlands areas, the IAT assigned numerical UMAM scores to

     the main stem and tributary wetlands which reflect the current condition of those wetlands.

     Id., App. E at 35-40. The IAT also calculated a UMAM score for the wetlands based on

     projected post-Project conditions and estimated any functional losses to the wetlands due

     to potential salinity increases. Id. Accompanying the numerical scores are brief qualitative

     descriptions which explain the assessment rationale for each particular area. Id. In

     presenting the UMAM findings, the Corps acknowledged that “extremely subtle effects

     cannot typically be quantified in a UMAM if they do not exceed” a 10% change threshold.

     Id., App. E at 35.

            Based on its salinity models and the foregoing analysis, the Corps determined that

     the average salinity increases in the mesohaline and/or polyhaline areas of the River were

     “not sufficient to cause near a 10% change,” given that “salt marshes are extremely

     resistant to change caused by salinity increases . . . .” Id.; see also id., App. E at 39 (“For

     average salinities, increases in concentration within mesohaline and/or polyhaline salt

     marsh areas would have a negligible effect on these wetlands, as those systems are

     adapted for higher salinities and the slight elevations in concentration would not be

     significant enough to cause a change.”). As to the areas in the oligohaline zone, “predicted

     changes would only result in an increase of 0-0.1 ppt of average salinity,” which would

     result in change that was “unquantifiable under a UMAM, as there would be either no

     change or substantially less than 10% change.” Id., App. E at 35. Indeed, the Corps

     explains that “[c]hanges of this magnitude would only cause extremely minor changes in



                                                   21
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 22 of 73 PageID 1511



     vegetation composition or structure, including tree stress or senescence, and would not

     lead to any quantifiable increase in sulfur reduction, soil mineralization or other soil effects

     that would alter the ecology of the area.” Id., App. E at 40. And, for the tidal freshwater

     zone, “no effects were predicted by the modeling.” Id., App. E at 35, 40. As such, “no

     project effects were quantified with the UMAM for any of the wetland areas in the [LSJR]

     that could potentially be affected by the proposed project.” Id. Accordingly, the Corps

     concluded that “the proposed project would have non-existent to minor effects on the

     wetlands within the LSJR.” Id., App. E at 39.

            Nevertheless, acknowledging that “[u]ncertainty exists about the magnitude of both

     the effect of deepening on salinity and the ecological response to changes in salinity,” the

     Corps proposed what it described as a “conservative” mitigation plan. See April 2014

     Report at vi (A.R. at 323614). Specifically, to “offset any minor effects that may occur as

     a result of the proposed project,” the Corps’ mitigation plan “consists of conservation land

     purchase of approximately 638 acres of freshwater wetlands, uplands, river shoreline, and

     salt marsh wetlands.” See April 2014 Report at 137. In addition, the Corps prepared a

     “long-term Corrective Action Plan, which includes field data collection,” in order to “provide

     assurances that actual effects will be assessed and corrective actions coordinated.” Id.;

     see also April 2014 Report, App. E at 69-98 (A.R. at 327811). If the results of this

     monitoring program indicate that “impacts from the project are greater than were

     anticipated during feasibility; a Post Authorization Change (PAC) report would be done to

     determine if further mitigation actions are warranted.” See April 2014 Report at vi.




                                                   22
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 23 of 73 PageID 1512



            B. Cumulative Impacts

            Section 7.13 of the April 2014 Report contains a discussion of the cumulative

     impacts of the Project in connection with other past, present and future projects. See April

     2014 Report at 245-55 (A.R. at 323873). The Corps acknowledged that past “[h]ydrologic

     alteration and manipulation of the river and its tributaries (such as dredging, filling,

     impoundment, shoreline hardening/stabilization, and construction of levees and artificial

     waterways),” among other things, have contributed to changes in the River. See id. at 245.

     The Corps then summarized the “Relevant Past and Present Actions,” including numerous

     projects that have altered the river channel, beginning in 1899 when a federal channel 200

     feet wide and 13 feet deep was authorized from Jacksonville to Palatka. Id. at 247.

     According to the April 2014 Report, “the first 20 miles of the Federal channel was deepened

     in 1965 to a depth of 38 feet with widths varying from 400 to 1,200 feet.” Id. In 1999,

     Congress authorized the deepening of the channel to a depth of 40 feet from the entrance

     to approximately river mile 14.7. Id. In 2002, Congress authorized a deepening project

     extending the 40-foot depth from river mile 14.7 to river mile 20. Id. In addition, Mayport

     Naval Station has also deepened its basin and channel, most recently with a project

     authorizing a depth of 50 feet. Id. Following this summary of past projects, the Corps

     stated that:

            These past deepening events may have already resulted in some upstream
            movement of salinity. An assessment of river shoreline wetlands within the
            project area indicate[s] that salinity stress occurs upstream to approximately
            Black Creek, just upstream of Doctors Lake. The condition of the wetlands
            suggests that the stresses have occurred relatively recently (Courtney
            Hackney, Ph.D., personal communication, December 2012).

     Id. The Corps further recognized that “[t]he potential cumulative impacts resulting from the

     combination of past, present and future actions within the river and the watershed include

                                                  23
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 24 of 73 PageID 1513



     those on the following resources: water (quality, both salinity and nutrient concentrations);

     marine mammal, fish, and invertebrate communities; wetlands; and SAV.” Id. at 250.

            Although the Corps’ “Cumulative Impact Analysis” extends over several pages of

     the April 2014 Report, the Court highlights a few pertinent findings here. See id. at 250-

     55. One of the potential cumulative impacts the Corps considered was the impact of

     upstream public water withdrawals. The Corps explained that these withdrawals are a

     “very likely future occurrence” and “[s]alinity increases will likely continue to occur in the

     LSJR as additional water withdrawals are permitted and occur.” Id. at 251. The St. Johns

     River Water Management District (SJRWMD) estimated only a “minor” degree of salinity

     increase from these water withdrawals for “most of the ecosystem components they

     considered.” Id. A separate study, using “a slightly different model with a more detailed

     and current representation of LSJR main channel bathymetry,” also identified “only

     relatively small shifts in salinity regimes within the study area.” Id. Nonetheless, the Corps

     concluded that “such changes in salinity will result in the development of a greater area of

     estuarine marsh primarily at the expense of freshwater forested wetlands.” Id.

            In addition, the Corps considered the cumulative impact of salinity changes on

     endangered species and marine mammals, as well as fishes and macroinvertebrates. Id.

     at 251-52.    The Corps found that “[e]ndangered species will likely incur no greater

     cumulative impacts with the project than without it” and that “the changes in salinity would

     not likely cause any significant issues” for marine mammals. Id. at 251. According to the

     Corps, fishes and macroinvertebrates “will see an upstream shift towards higher salinity

     levels in the area of effect.” Id. at 252. The Corps further explained that “[i]t is conceivable

     that there would be a reduction in habitat utilization for freshwater fish and



                                                   24
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 25 of 73 PageID 1514



     macroinvertebrates in the future with a near equal increase in habitat utilization for those

     that are adapted to estuarine conditions.” Id. Significantly, the Corps found that “[t]his

     change would likely occur regardless of the proposed project, with sea level rise likely being

     the major contributor towards the upstream shift to higher salinity levels. Cumulatively,

     however, there could be some intensification caused as a result of the project.” Id.

             As to wetlands, the Corps explained that “[e]xposure to increased salinity could

     further impact freshwater wetlands already responding to past channel deepening

     activities, changes in stormwater runoff patterns, and sea level rise.” Id. at 253 (emphasis

     added). The Corps cited to its ecological modeling efforts which “describe potential effects

     on wetlands due to salinity changes from combinations of channel deepening, sea level

     rise, and water withdrawals.” Id. Based on these models, the Corps projected that “[o]ver

     the 50-year time frame, the potential impact on the location of tidal swamp to tidal marsh

     transition due to sea level rise and water withdrawal is much greater than the initial effect

     of the channel deepening.” Id. The ecological models described above are set forth in

     more detail in Appendixes D and E of the April 2014 Report.

             C. Flooding

             In the April 2014 Report, the Corps also analyzed the impact that the proposed

     dredging project would have on tide and storm surge water levels. See April 2014 Report

     at 173, App. A at A-6 (A.R. at 323930); see also id., App. A, Attach. J (A.R. at 326093). To

     conduct this analysis, the Corps modeled the maximum water surface elevation in the

     Jacksonville Harbor during hypothetical 50- and 100-year storm events in combination with

     different scenarios of sea level rise.8 See id., App. A, Attach. J at 3, Table 2.1. To “calibrate


             8
                50-year and 100-year storm events are defined as “those that produce 50- and 100- year water
     levels off-shore of the entrance to the Jacksonville Harbor Navigation Channel.” See April 2014 Report, App.

                                                         25
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 26 of 73 PageID 1515



     and verify” its modeling of the storm event scenarios, the Corps used data from two storm

     events, Hurricane Dora and Hurricane Frances. See id., App. A at A-6; see also id., App.

     A, Att. J, App. D at 6 (A.R. at 326160). The Corps ran these models at the Jacksonville

     Harbor’s existing depth and with the proposed 47-ft depth. The Corps then compared the

     difference in maximum water surface elevations between the two depths under the various

     storm and sea level rise scenarios. Id. This difference showed the impact the dredging

     project would have on storm surge water surface elevations. See id., App. A, Att. J at 23,

     Table 3.1. Based on this comparison, the Corps determined that:

             The model results indicate the 47-ft. channel configuration scenario
             produces only slightly elevated peak water levels as compared to the
             baseline channel configuration and negligible changes in pre-storm tides.
             The largest difference in maximum Water Surface Elevation of 0.3 ft,
             between the without project depths and the 47-ft project depths, occurs for
             the 0.4 ft sea level rise and 50-year storm event.

     See id., App. A at A-6, Attach. J at 27. The Corps also ran its model using a simulation of

     Hurricane Dora under existing and post-dredging conditions, without including sea level

     rise. The Corps found that “simulations of Hurricane Dora for existing and post-dredging

     conditions did not yield differences in peak surge, timing of the peak surge, or inundation

     [flood] area; therefore, peak surge (for storm tracks and characteristics similar to Hurricane

     Dora) does not show a sensitivity to changes in Jacksonville Harbor channel depth.” See

     id., App. A, Attach. J at 24.



     A, Attach. J., App. E at 1 (A.R. at 326176). The target 50 and 100-year offshore water levels utilized in the
     Corps’ study were 9.4 and 12.0-ft NAVD88 respectively, based on a 1991 study by R.G. Dean, T.Y. Chiu and
     S.Y. Wang. Id. at 3. To create simulated storms that would meet these target water levels “the study team
     applied variations of the Hurricane Dora (1964) wind and pressure fields.” Id. By shifting the Hurricane Dora
     track northward by 2 miles, the study team was able to generate in the model the target offshore water level
     for a 50-year storm. Id. To generate the 100-year target water level, “the study shifted the Hurricane Dora
     track by 8 miles and increased the wind speeds by a factor of 1.25.” Id. Notably, the models show that “[a]s
     expected, the water level diminishes from the offshore area moving landward.” Id. at 4. As such, the water
     levels near the mid-point of the Jacksonville Harbor Navigation Channel design study area reach
     approximately 7 ft-NAVD88 in the model of the 50-year storm, and 10 ft-NAVD88 for a 100-year storm. Id.

                                                          26
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 27 of 73 PageID 1516



           Hurricane Irma hit the Jacksonville area on September 10-11, 2017, immediately

     following a nor’easter, and caused historic flooding in the Jacksonville Harbor Navigation

     Project area. See Supplemental Environmental Assessment and Finding of No Significant

     Impact (Doc. 37-1; A.R. 322856-96; SEA/FONSI) at 3, 8. On September 19, 2017, the

     Corps awarded the first of four deepening contracts, Contract A, pertaining to river miles

     0-3. See January 2018 Order at 16, 22. Thereafter, on November 9, 2017, Riverkeeper

     filed the Amended Complaint in which it challenged the Corps’ failure to consider Hurricane

     Irma as new information relevant to the project. See Amended Complaint at 10-12, 27-28.

     On November 30, 2017, the Corps issued a scoping letter stating:

           Concurrent with preparation of NEPA documentation on the berthing area
           improvements, to further the purposes of NEPA, the Corps will also consider
           whether the recent flooding conditions in the vicinity of the Jacksonville
           Harbor Navigation Project following the 2017 nor’easter and Hurricane Irma
           constitute significant new circumstances or information relevant to
           environmental concerns and bearing on the Jacksonville Harbor Navigation
           Project or its impacts.

     See A.R. at 322397. In December of 2017, the Corps issued a Draft Supplemental

     Environmental Assessment, see A.R. at 322697-723 (Draft EA) and Draft Finding of No

     Significant Impact, see A.R. at 322669-70 (Draft FONSI). In the Draft EA, the Corps

     reviewed recent storm events and flooding in the vicinity of the Jacksonville Harbor

     Navigation Project. See generally Draft EA. The Corps concluded in the Draft FONSI that

     “these events do not constitute significant new circumstances or information relevant to

     environmental concerns and bearing on the project or its impacts.” See Draft FONSI at 1.

     The Corps received public comments on the Drafts, and on January 3, 2018, issued a final

     Supplemental Environmental Assessment (SEA) and Finding of No Significant Impact

     (FONSI). See SEA/FONSI (A.R. at 322856-96).



                                                 27
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 28 of 73 PageID 1517



             In the SEA, the Corps “considered the recent storm events and flooding in the

     vicinity of the Jacksonville Harbor Navigation Project following the 2017 nor’easter and

     Hurricane Irma.” See FONSI at 1. The Corps compared the maximum water surface

     elevations from recent storms, including Irma, with the data used in the storm surge

     analysis contained in the April 2014 Report. The Corps determined that it had previously

     “modeled events comparable to or more severe than Hurricane Irma.” See SEA at 13.

     Specifically, the Corps modeled a hypothetical 50-year storm event with maximum water

     levels that exceeded the high-water marks that occurred during Hurricane Irma. See id. at

     13-14. For example, the Corps modeled a 50-year storm with a maximum water surface

     elevation of 8.01 feet at Mayport, 6.57 feet at Dames Point, and 7.59 feet at San Marco.

     Id. at 13-14, Table 2. The water level measurements and high-water marks that occurred

     for Hurricanes Dora, Matthew, and Irma “range from about 5 ft at Mayport”, “5 to 6.5 ft at

     Dames Point,” and “5.0 to 5.7 ft at San Marco,” all lower than the maximum water surface

     elevation utilized by the Corps in its model. Id. at 13.9

                                  Mayport                      Dames Point                   Downtown
        Hypothetical
                                                                                               7.59 ft
       50-year storm               8.01 ft                       6.57 ft
                                                                                            (San Marco)
        w/ 0.4’ SLR
                                                                                               5.5 ft
            Dora                    4.3 ft                          --
                                                                                      (Fuller Warren Bridge)
                                                                                              2.76 ft
          Matthew                  5.22 ft                       4.18 ft
                                                                                        (Main St. Bridge)
                                                                                               5.7 ft
            Irma                    5.6 ft                        5.1 ft
                                                                                           (San Marco)




               9
                 In the SEA, the Corps wrote that the high-water marks that occurred for Hurricanes Dora, Matthew,
     and Irma at Dames Point range from 5-6.5 feet. See SEA at 13. It is unclear where the Corps obtained the
     6.5 ft figure as Matthew and Irma both recorded water levels lower than that at Dames Point, and data for
     Dora at Dames Point is unavailable. See SEA at 9, Table 1; see also April 2014 Report, App. A, Attach. J,
     App. C, Tables 2-3 (A.R. at 326150-52).


                                                          28
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 29 of 73 PageID 1518



     Compare SEA at 9, Table 1 with SEA at 14, Table 2. As such, the Corps stated in the

     FONSI that it has determined that the recent storm events and flooding following the 2017

     nor’easter and Hurricane Irma “do not constitute significant new circumstances or

     information relevant to environmental concerns and bearing on the project or its impacts.”

     See FONSI at 1.

     IV.     Discussion10

             Riverkeeper contends that the Corps’ actions must be set aside as arbitrary and

     capricious because it failed to comply with the requirements of NEPA in three ways. First,

     Riverkeeper argues that the Corps’ cumulative impacts analysis is insufficient because the

     Corps failed to analyze the present effects of past dredging activities in the River,

     specifically as to salinity impacts on wetlands and increased storm surge.                              Next,

     Riverkeeper maintains that because the Corps failed to consider the cumulative impact

     that increases in salinity have had on the River’s surrounding wetlands, the Corps’

     mitigation plan is inadequate. Last, Riverkeeper asserts that the Corps’ decision not to




             10
                  Riverkeeper moves for summary judgment in its favor solely as to Counts II, III and IV. See
     Riverkeeper Motion at 1-2. In their cross-motions for summary judgment, both the Corps and JaxPort seek
     final summary judgment in their favor on all of Riverkeeper’s claims. See Corps Motion at 23-24; JaxPort
     Motion at 20-22. Riverkeeper does not address Counts V-VIII in its Response to those Motions. See
     generally Riverkeeper Response. At the Hearing, Riverkeeper conceded that it had not responded to the
     Corps and JaxPort’s request for summary judgment on those Counts and did not object when the Court
     reasoned that Riverkeeper’s failure to respond warranted entry of summary judgment as to those claims. As
     such, the Court finds that Riverkeeper has abandoned its claims in Counts V-VIII. See Resolution Trust
     Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995) (“In opposing a motion for summary judgment, ‘a
     party may not rely on his pleadings to avoid judgment against him.’ There is no burden upon the district court
     to distill every potential argument that could be made based upon the materials before it on summary
     judgment. Rather, the onus is upon the parties to formulate arguments; grounds alleged in the complaint but
     not relied upon in summary judgment are deemed abandoned.” (internal citations omitted)); see also McIntyre
     v. Eckerd Corp., 251 F. App’x 621, 625-26 (11th Cir. 2007) (finding that plaintiff had abandoned claim by
     failing to offer argument in support of the claim in response to defendant’s motion for summary judgment and
     affirming district court’s entry of summary judgment in favor of defendant); Black Warrior Riverkeeper, Inc. v.
     United States Army Corps of Engineers, 354 F. Supp. 3d 1253, 1257 n.1 (N.D. Ala. 2018).

                                                           29
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 30 of 73 PageID 1519



     prepare a supplemental environmental impact statement based on the events of Hurricane

     Irma was arbitrary and capricious.

            A.     Count III: Cumulative Impacts Analysis

            “NEPA requires that a federal agency examine not only the impact directly

     attributable to one project, but also the cumulative effects of that project.” See C.A.R.E.

     Now, Inc. v. F.A.A., 844 F.2d 1569, 1574 (11th Cir. 1988); 40 C.F.R. § 1508.25(c)(3).

     Pursuant to 40 C.F.R. § 1508.7, a “cumulative impact” is defined as:

            the impact on the environment which results from the incremental impact of
            the action when added to other past, present, and reasonably foreseeable
            future actions regardless of what agency (Federal or non-Federal) or person
            undertakes such other actions. Cumulative impacts can result from
            individually minor but collectively significant actions taking place over a
            period of time.

     As such, “an environmental impact statement must ‘catalogue adequately past projects in

     the area’ and provide a ‘useful analysis of the cumulative impact of past, present, and future

     projects.’” See Nw. Envtl. Advocates v. Nat’l Marine Fisheries Serv., 460 F.3d 1125, 1134

     (9th Cir. 2006) (quoting City of Carmel-By-The-Sea v. U.S. Dep’t of Transp., 123 F.3d 1143,

     1160 (9th Cir. 1997)). Courts have reasoned that a “meaningful” cumulative impacts

     analysis must identify:

            (1) The area in which effects of the proposed project will be felt; (2) the
            impacts that are expected in the area from the proposed project; (3) other
            actions—past, proposed, and reasonably foreseeable—that have had or
            are expected to have impacts in the same area; (4) the impacts or expected
            impacts from these other actions; and (5) the overall impact that can be
            expected if the individual impacts are allowed to accumulate.

     See Fritiofson v. Alexander, 772 F.2d 1225, 1245 (5th Cir. 1985) abrogated on other

     grounds by Sabine River Auth. v. U.S. Dep’t of Interior, 951 F.2d 669, 677-78 (5th Cir.

     1992); see also San Juan Citizens Alliance v. Stiles, 654 F.3d 1038, 1056 (10th Cir. 2011);



                                                  30
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 31 of 73 PageID 1520



     Grand Canyon Trust v. F.A.A., 290 F.3d 339, 345 (D.C. Cir. 2002); Black Warrior

     Riverkeeper, Inc. v. U.S. Army Corps of Eng’rs, 354 F. Supp. 3d 1253, 1274 (N.D. Ala.

     2018); Ga. River Network v. U.S. Army Corps of Eng’rs, 334 F. Supp. 2d 1329, 1341 (N.D.

     Ga. 2003). The goal of the analysis is “to highlight any environmental degradation that

     might occur if the minor effects of multiple actions accumulate over time,” and thus, avoid

     “‘the tyranny of small decisions.’” See Habitat Educ. Ctr., Inc. v. U.S. Forest Serv., 593 F.

     Supp. 2d 1019, 1029 (E.D. Wis. Jan. 2009) (quoting Council on Environmental

     Quality, Considering Cumulative Effects Under the National Environmental Policy Act

     1 (January 1997) (CEQ Handbook)). Thus, for example, courts have found an agency’s

     cumulative impacts analysis to be insufficient under NEPA where an agency “failed to

     conduct any inquiry into the existence of present effect[s] of past actions,” Ohio Valley

     Envtl. Coalition v. Hurst, 604 F. Supp. 2d 860, 886 (S.D.W.Va. 2009), or where the agency

     calculated the incremental impact of an action but failed to consider the total harm when

     that impact is aggregated with the impacts of other actions, see Grand Canyon Trust, 290

     F.3d at 345-47.

            Significantly, in conducting a cumulative impacts analysis, an agency “may satisfy

     NEPA by aggregating the cumulative effects of past projects into an environmental

     baseline, against which the incremental impact of a proposed project is measured.” See

     Cascadia Wildlands v. Bureau of Indian Affairs, 801 F.3d 1105, 1111 (9th Cir. 2015).

     Indeed, agencies generally may “conduct an adequate cumulative effects analysis by

     focusing on the current aggregate effects of past actions without delving into the historical

     details of individual past actions.” See Council on Environmental Quality, Guidance on the

     Consideration of Past Actions in Cumulative Effects Analysis (2005) at 1, available at



                                                  31
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 32 of 73 PageID 1521



     https://www.energy.gov/sites/prod/files/nepapub/nepa_documents/RedDont/G-CEQ-

     PastActsCumulEffects.pdf) (CEQ Guidance).11 The degree of detailed data about the

     effects of past projects that is required largely depends on the degree to which such data

     is useful to the analysis of alternatives presented for the current project. Compare Lands

     Council v. Powell, 395 F.3d 1019, 1027-28 (9th Cir. 2005) (“The issue then is whether the

     description of past timber harvests and previous environmental harms caused by these

     past timber harvests was set forth in sufficient detail to promote an informed assessment

     of environmental considerations and policy choices by the public and agency personnel

     upon review of the [FEIS].”) (finding that the FEIS did not provide the data necessary for

     the public and agency personnel to adequately evaluate the cumulative effects of past

     harvests) with Nw. Envtl. Advocates, 460 F.3d at 1140 (reasoning that, in light of the

     present-day studies showing that deepening would have little or no impact on salinity, a

     detailed cataloguing of past projects’ effects on salinity was unnecessary, as it “would not

     have informed assessments about the project and its alternatives”).

             As noted above, the parties cite to a 2005 memorandum issued by the Chairman of

     the CEQ providing “guidance on the extent to which agencies of the Federal government

     are required to analyze the environmental effects of past actions when they describe the

     cumulative environmental effect of a proposed action” pursuant to NEPA and the CEQ

     regulations. See CEQ Guidance at 1. According to this Guidance, the CEQ interprets the

     NEPA regulations on cumulative effects “as requiring analysis and a concise description of

     the identifiable present effects of past actions to the extent that they are relevant and useful


             11
                Courts have relied on the CEQ’s interpretation of its own regulation reflected in this memorandum,
     see, e.g., League of Wilderness Defenders-Blue Mtns. Biodiversity Project v. U.S. Forest Serv., 549 F.3d
     1211, 1217 (9th Cir. 2008); Habitat Educ. Ctr., 593 F. Supp. 2d at 1032 n.17, and both Plaintiff and
     Defendants rely on this Guidance in their briefs.

                                                          32
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 33 of 73 PageID 1522



     in analyzing whether the reasonably foreseeable effects of the agency proposal for action

     and its alternatives may have a continuing, additive and significant relationship to those

     effects.” Id. at 1. Significantly, the CEQ Guidance instructs that “[a]gencies are not

     required to list or analyze the effects of individual past actions unless such information is

     necessary to describe the cumulative effect of all past actions combined,” and that

     “[a]gencies retain substantial discretion as to the extent of such inquiry and the appropriate

     level of explanation.” Id. at 2 (emphasis added). The CEQ Guidance summarizes the

     analysis as follows:

            The analysis of cumulative effects begins with consideration of the direct
            and indirect effects on the environment that are expected or likely to result
            from the alternative proposals for agency action. Agencies then look for
            present effects of past actions that are, in the judgment of the agency,
            relevant and useful because they have a significant cause-and-effect
            relationship with the direct and indirect effects of the proposal for agency
            action and its alternatives.        CEQ regulations do not require the
            consideration of the individual effects of all past actions to determine the
            present effects of past actions. Once the agency has identified those
            present effects of past actions that warrant consideration, the agency
            assesses the extent that the effects of the proposal for agency action or its
            alternatives will add to, modify, or mitigate those effects. The final analysis
            documents an agency assessment of the cumulative effects of the actions
            considered (including past, present, and reasonably foreseeable future
            actions) on the affected environment.

     Id. at 2-3. The Guidance then reiterate that “the agency must determine what information

     regarding past actions is useful and relevant to the required analysis of cumulative effects.”

     Id. at 3 (emphasis added).

                   i.       Salinity Levels and Wetlands

            In the April 2014 Report, the Corps identified “the area in which the effects of the

     proposed project will be felt,” and “the impacts that are expected in that area from the

     proposed project,” as relevant here—increased salinity and impacts to the wetlands in and



                                                   33
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 34 of 73 PageID 1523



     around the Lower St. Johns River. In addition, the Corps described “other actions—past,

     proposed, and reasonably foreseeable that have had or are expected to have impacts in

     the same area.” Such actions include prior deepening projects, current projects at the

     Mayport Naval Station, as well as reasonably foreseeable future public water withdrawals

     and sea level rise. As described at length above, the Corps modeled salinity levels in the

     River based on current conditions, incorporating the Mayport project, and compared them

     to conditions fifty years in the future, accounting for sea level rise and public water

     withdrawals. Against these 2018 and 2068 baselines, the Corps modeled the extent to

     which the Project could increase average salinity and salinity frequencies greater than 1

     ppt. The Corps also studied, classified and quantified the current condition of the LSJR

     wetlands and analyzed whether the projected increases in salinity would affect the

     functionality of these wetlands.     Ultimately, the Corps acknowledged that the LSJR

     wetlands are showing signs of salinity stress from prior deepening projects, sea level rise

     and public water withdrawals, but found that the current Project will result in only minor

     increases in salinity which will have only a nonexistent to minor effect on surrounding

     wetlands.

            In its Motion, Riverkeeper argues that the Corps’ cumulative impacts analysis was

     insufficient because the Corps failed to adequately consider the present effects of past

     projects on the LSJR wetlands. Specifically, Riverkeeper maintains that the Corps acted

     arbitrarily and capriciously in conducting this analysis because it:

            1) failed to justify its decision to describe the present effects of its past
            dredging projects as speculative; 2) failed to explain its omission of
            extensive areas of presently impacted tributary wetlands identified by its
            own wetlands experts which were previously included in the draft SEIS; and
            3) failed to explain its rejection of a scientific methodology for identifying



                                                   34
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 35 of 73 PageID 1524



            impacted wetlands developed by its own wetlands experts which was used
            to identify such wetlands in the draft SEIS.

     Id. Thus, of the five factors set forth in Fritiofson, Riverkeeper’s argument focuses on prong

     four of the cumulative impacts analysis—the “impacts . . . from [past] actions.” See

     Fritiofson, 772 F.2d at 1245. Upon careful consideration of these arguments and extensive

     review of the April 2014 Report, the Court finds that Riverkeeper has failed to show that

     the Corps’ analysis of the cumulative impact of rising salinity levels on the River’s wetlands

     is insufficient to satisfy the requirements of NEPA.

            Riverkeeper contends that the Corps unjustifiably characterized the present effects

     of past dredging projects as speculative. Id. at 9-10. In support, Riverkeeper cites to the

     statement in the April 2014 Report that “[t]hese past deepening events may have already

     resulted in some upstream movement of salinity.” See Riverkeeper Motion at 9; April 2014

     Report at 247 (A.R. at 323875) (emphasis added). According to Riverkeeper, the Corps

     failed to justify its decision to characterize the present salinity impacts of past projects as

     “speculative,” and there is no “evidence in the record of a decision-making process leading

     to this conclusion.” See Riverkeeper Motion at 9. However, upon consideration of the

     purportedly objectionable statement in context, the Court is not persuaded by

     Riverkeeper’s characterization of the Corps’ analysis. The Corps recounts the long history

     of deepening projects in the River and acknowledges that prior deepening “may have

     already resulted in some upstream movement of salinity.” See April 2014 Report at 247.

     In support of this statement, the Corps identifies the evidence which indicates a correlation

     between prior deepening projects and salinity increases—the presence of salinity stresses

     in the surrounding wetlands which “have occurred relatively recently.” Id. But, the Corps

     also discusses other factors which impact salinity in the LSJR such as public water

                                                   35
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 36 of 73 PageID 1525



     withdrawals, seasonal rainfall patterns, and sea level rise. Id. at 250. Later in its analysis,

     the Corps acknowledges that “[e]xposure to increased salinity could further impact

     freshwater wetlands already responding to past channel deepening activities, changes in

     stormwater runoff patterns, and sea level rise.” Id. at 253 (emphasis added). Thus, the

     Corps’ cumulative impacts analysis acknowledges the presence of salinity stress in the

     LSJR wetlands, identifies several factors that may be contributing to that stress, and cites

     some evidence that prior deepening projects are a contributing factor.

            Significantly, Riverkeeper does not identify any evidence in the April 2014 Report or

     elsewhere in the record from which one could draw more definitive conclusions about the

     impact of prior deepening projects on the LSJR wetlands. Thus, in arguing that it was

     arbitrary and capricious for the Corps to describe the present salinity impacts of past

     projects as “speculative,” what Riverkeeper is actually contending is that the Corps should

     have done further analysis to generate more definitive conclusions about the cause of the

     observed salinity stress and its relationship to past dredging. See Riverkeeper Motion at

     10; Riverkeeper Response at 4. Indeed, during the study period, both SJRWMD and

     Riverkeeper requested that the Corps analyze the impact of prior deepening projects on

     salinity levels and surrounding wetlands. (A.R. at 273925, 299575, 313426). The Corps

     responded to these requests in the April 2014 Report with a statement that such data or

     analyses are not available. See April 2014 Report, App. K at 18, 73 (A.R. at 328232,

     328287). Riverkeeper contends that these statements cannot justify the Corps’ limited

     analysis of the present impacts of past actions because they are “post-decisional

     statements” and contradicted by an email in the administrative record. See Riverkeeper

     Motion at 9-10; Riverkeeper Response at 3-4. Neither argument is persuasive.



                                                   36
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 37 of 73 PageID 1526



            Riverkeeper’s characterization of these statements as “post-decisional” responses

     and the equivalent of “post-hoc justifications” that do not reflect actual decision-making by

     the agency, see Riverkeeper Motion at 8, is not supported by the record. “The rule barring

     consideration of post hoc agency rationalizations operates where an agency has provided

     a particular justification for a determination at the time the determination is made, but

     provides a different justification for that same determination when it is later reviewed by

     another body.” See Independence Mining Co., Inc. v. Babbitt, 105 F.3d 502, 511 (9th Cir.

     1997). That is not what has happened in this case. Here, the purportedly post-decisional

     statements are included in the April 2014 Report as part of Appendix K which documents

     the “Public and Agency Comments” on the Draft Report and includes the Corps’ responses

     to those comments. See April 2014 Report, App. K (A.R. at 328213). Thus, the Corps

     reviewed the comments to its Draft Reports and developed these responses while it was

     preparing the Final April 2014 Report. As such, these statements indicate the Corps’

     position at the time its decision was made. See Nat’l Audubon Soc’y v. Dep’t of Navy, 422

     F.3d 174, 185 (4th Cir. 2005) (explaining that the NEPA process requires a draft EIS, notice

     and comment, a final EIS, a supplemental EIS in the event of a change in circumstances

     or new information, the publication of an ROD, and “[o]nly then may an agency finalize its

     action”). Indeed, a draft version of Appendix K from October of 2013 also reflects the

     Corps’ position that data and analyses on how past deepening projects have impacted

     LSJR wetlands were not available. See Oct. 2013 Draft App. K at 38 (A.R. at 271670)

     (“[T]here is no data or analyses on how past deepening may have affected wetlands in the

     study area.”). The Corps maintains the same position in the instant lawsuit.




                                                  37
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 38 of 73 PageID 1527



             Riverkeeper’s reliance on Colorado Environmental Coalition v. Salazar, 875 F.

     Supp. 2d 1233, 1258 (D. Colo. 2012) is unavailing. There, the “post-decisional responses”

     were made in 2008, whereas the agency had issued the final EIS in 2006 and made the

     decision to adopt the proposed plan in 2007. See Colo. Envtl. Coalition, 875 F. Supp. 2d

     at 1242-43, 1258.         On those facts, the Colorado Environmental Coalition court was

     “extremely reluctant to treat conclusory factual assertions in post-decisional responses to

     comments as the equivalent of contemporaneous evidence of the agency’s actual decision-

     making process.” Id. As the Corps’ responses to stakeholder comments cited in this case

     were generated during the NEPA process, as early as October 2013, and included in the

     April 2014 Report, they constitute “contemporaneous evidence of the agency’s actual

     decision-making process” at the time it issued the Report and do not present the same

     concerns at issue in Colorado Environmental Coalition.

             In addition, Riverkeeper argues that “record evidence conflicts” with the Corps’

     contention that data and analyses were not available to study the impacts of past actions.

     See Riverkeeper Motion at 10. In support, Riverkeeper points to an email where the Corps

     indicated that it could look into whether the 2010 deepening had an impact on salinity

     levels. Id. at 10 (citing A.R. at 300610-11). Specifically, Riverkeeper cites to an email

     chain between Michael Hollingsworth and Steven Bratos, dated April 10, 2014.12

     Hollingsworth notes in an email to Bratos that the Florida Department of Environmental

     Protection (FDEP) has asked whether the Corps has seen “‘a bump in salinity in the




             12
                Hollingsworth and Bratos are co-authors, among many others, of the April 2014 Report. See April
     2014 Report at 289 (A.R. at 323917). Hollingsworth is identified as a biologist in the planning division of the
     Corps’ Jacksonville District and Bratos is an engineer in the engineering division of the Corps’ Jacksonville
     District. See id.


                                                           38
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 39 of 73 PageID 1528



     historical data after 2010 that was caused by the Contract III deepening.’” (A.R. at 300611).

     Hollingsworth writes that: “[t]he answer is likely a bit harder to obtain, but we should provide

     an answer with the permit application.” Id. Bratos writes back that

            [w]e did not look at data to detect changes due to the 2010 deepening. But
            we can look at that. As you know that is difficult to do since there are several
            changes happening (mainly wet/dry year variation). Would need to look at
            long term to include wet and dry years. Might be a [sic] make good test for
            developing thresholds. Remember that the EFDC model was sensitive to
            the 2010 deepening. Not having that in the baseline lead to significantly
            larger impacts.

     (A.R. at 300610). Riverkeeper argues that Bratos’ statement that “we can look at that”

     conflicts with the Corps’ position that “no data or analyses are available to assess how past

     deepening or other changes in the watershed may have affected salinity levels, water

     quality or shoreline erosion within the study area.” See Riverkeeper Motion at 9-10; April

     2014 Report, App. K at 18 (A.R. at 328232) and 73 (A.R. at 328287) (“Field observations

     suggest that LSJR wetlands have been affected by past or ongoing salinity changes.

     However, no data or analyses are available to assess how past deepening or other changes

     in the watershed may have affected wetlands in the study area.”).                 According to

     Riverkeeper, this email shows that the modeling necessary to answer this question “would

     be difficult but not impossible.” See Riverkeeper at 10 n.6.

            However, there is no inherent contradiction between the statement in this email that

     Bratos could look into the question of whether the 2010 deepening increased salinity, noting

     the difficulties of such an analysis, and the Corps’ ultimate determination that the data

     and/or analyses necessary to provide such an assessment were not available. Indeed,

     Riverkeeper fails to cite to any record evidence suggesting that the Corps actually had the

     necessary data or analyses, or that the necessary data did, in fact exist, contrary to its



                                                   39
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 40 of 73 PageID 1529



     statements in the Report. Absent any evidence to the contrary, the Court must presume

     that the Corps has acted in accordance with the law. See Suncoast Pkwy Case, 295 F.3d

     at 1223; see also Black Warrior Riverkeeper, Inc., 2016 WL 233672, at *9 (“At the judicial

     stage of review, ‘[a]dministrative action . . . comes before the courts clothed with a

     presumption of regulatory,’ and Plaintiff bears the ‘difficult’ and ‘heavy’ burden to

     demonstrate that the agency decisions were arbitrary, capricious, or otherwise not in

     accordance with the law.” (emphasis and alterations in original) (quoting Sierra Club, 295

     F.3d at 1222-23)). More importantly, even if Riverkeeper is correct in faulting the Corps for

     not explaining why it could not conduct the requested analysis, for the reasons that follow,

     Riverkeeper has not shown that the Corps’ failure to conduct a more detailed analysis of

     the specific impacts from prior dredging activities renders its cumulative impacts analysis

     insufficient under NEPA. See Citizens for a Healthy Cmty. V. U.S. Bureau of Land Mgmt.,

     377 F. Supp. 3d 1223, 1239 (D. Colo. 2019) (“Plaintiffs are free to ask such questions, but

     it is not the role of the court to decide whether Defendants choices were ideal; [the Court

     is] merely tasked with determining whether Defendants’ analyses met the minimum

     threshold necessary to constitute a ‘hard look.’”).

            The Corps’ analysis allows the reader to understand the current salinity conditions

     in the River and the state of the surrounding wetlands, conditions which necessarily reflect

     the impact of all past actions. However, the Corps made no attempt to separately consider

     the effects of past actions, individually or in the aggregate, in order to understand the

     degree to which past actions have contributed to the current environmental baseline. See

     CEQ Handbook at 42 (“Initially, the analyst will usually determine the separate effects of

     past actions, present actions, the proposed action (and reasonable alternatives), and other



                                                  40
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 41 of 73 PageID 1530



     future actions. Once each group of effects is determined, cumulative effects can be

     calculated.” (emphasis added)). As such, while the Corps’ analysis allows the reader to

     assess the incremental impact of the proposed Project and add it to the environmental

     baseline, one is unable to ascertain the specific incremental impact of past projects,

     individually or in the aggregate, in contributing to this baseline. Without this information,

     one cannot discern what specific impact past deepening projects have had on the salinity

     levels in the River and the surrounding wetlands. See Ohio Valley Envtl. Coalition, 604 F.

     Supp. 2d at 887 (explaining that “accumulated harms” from prior actions do not “become

     the baseline from which future impacts are measured”); see also CEQ Handbook at 43

     (“The separation of effects into those attributable to the proposed action or a reasonable

     alternative versus those attributable to past and future actions also allows the analyst to

     determine the incremental contribution of each alternative.”).

            Nevertheless, Riverkeeper has not shown that this level of detail is necessary to

     accurately assess the cumulative impact of the instant Project on the surrounding wetlands.

     See Habitat Educ. Ctr., 593 F. Supp. 2d at 1033 (finding a cumulative impact analysis to

     be sufficient where the plaintiffs did not explain “why more details about individual past

     projects would be necessary or meaningful”). Significantly, the Corps has “substantial

     discretion” in determining “‘the extent of its inquiry [into the impact of past actions] and the

     appropriate level of explanation.’” See Ohio Valley Envtl. Coalition, 604 F. Supp. 2d at 885

     (quoting CEQ Guidance at 1); see also Habitat Educ. Ctr., Inc., 593 F. Supp. 2d at 1032

     (“The amount of detail in which past actions must be discussed is a matter that is left to the

     agency’s discretion.”). While a meaningful cumulative impacts analysis must identify the

     present impacts of past actions, those impacts must be examined only to the extent that



                                                   41
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 42 of 73 PageID 1531



     such information is “relevant and useful” to the present analysis. See CEQ Guidance at 1,

     3. And, “[t]he present effects of past actions are only relevant to the extent that they assist

     the agency in determining whether the ‘reasonably foreseeable effects of the agency

     proposal for action and its alternatives may have a continuing, additive and significant

     relationship to those effects.’” Id. (quoting CEQ Guidance at 1). As aptly stated in Habitat

     Education Center, “[w]hen considering the appropriate level of detail, it helps to remember

     the purpose of a cumulative impacts analysis, which is to raise awareness of the possibility

     that numerous small environmental impacts will accumulate and result in a more serious

     overall effect over time.” See Habitat Educ. Ctr., Inc., 593 F. Supp. 2d at 1032.

            Here, the Corps described past actions, acknowledged the presence of recent

     salinity stress in the wetlands, and identified the factors, including prior deepening projects,

     which may have contributed to this stress.         The Corps also quantified the baseline

     conditions of the wetlands through the work of the IAT and its determination of a UMAM

     score. The Corps then added the incremental impact of the Project to the environmental

     baseline and considered whether and to what extent the cumulative level of salinity in the

     River will impact the LSJR wetlands. As such, the Corps’ analysis captures “the impact on

     the environment which results from the incremental impact of the action when added to

     other past, present, and reasonably foreseeable future actions . . . .” See 40 C.F.R. §

     1508.7. The Corps found that the incremental increase in salinity anticipated from the

     Project will not raise the overall levels of salinity in the LSJR to such a degree that the

     surrounding wetlands will be significantly impacted. This analysis answers the question of

     whether the small impact anticipated from this Project, when added to other accumulated

     harms, will “result in a more serious overall effect over time.” See Habitat Educ. Ctr., 593



                                                   42
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 43 of 73 PageID 1532



     F. Supp. 2d at 1032. The Corps’ analysis finds that it will not. Notably, Riverkeeper does

     not raise any challenge to the models used by the Corps to predict the salinity increase.

     Moreover, Riverkeeper does not challenge the conclusion that the increase in salinity will

     not significantly impact wetlands.

            On this record, Riverkeeper has failed to establish that an additional analysis of the

     specific degree to which past projects have increased salinity levels or altered wetlands,

     assuming such a retrospective analysis is even possible, is “relevant and necessary to

     inform decisionmaking.” See CEQ Guidance at 3; see also Nw. Envtl. Advocates, 460 F.3d

     at 1140. In this case, as in Northwest Environmental Advocates, given the limited projected

     impact to salinity levels from the Project, “‘cataloguing past projects’ effects on salinity

     would not have informed assessments about the project and its alternatives, and the [April

     2014 Report’s] analysis of this topic was sufficient.” See Nw. Envtl. Advocates, 460 F.3d

     at 1140 (“Because the FSEIS concludes that the channel deepening project will have

     virtually no effect on salinity, detailed cataloguing of past projects’ impacts on salinity would

     not have ‘informed analysis about alternatives presented for the current project,’ and was

     unnecessary.”). Moreover, this case is unlike the Ohio Valley Environmental Coalition case

     on which Riverkeeper relies. In that case, the Corps failed to consider the present effects

     of past projects at all, merely because those projects were completed, despite documented

     evidence that the past mining projects had led to the loss of thousands of miles of streams

     within the region. See Ohio Valley Envtl. Coalition, 604 F. Supp. 2d at 885-86. Here, the

     Corps acknowledged that prior dredging may have impacted salinity and wetlands,

     considered the present condition of the wetlands, and extensively analyzed the extent to

     which any incremental increase in salinity, when added to the cumulative baseline levels,



                                                    43
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 44 of 73 PageID 1533



     would impact those wetlands. And critically, unlike Ohio Valley, Riverkeeper has not

     identified any evidence of significant impacts from prior projects that the Corps failed to

     consider. Even if it were possible for the Corps to gather more information by generating

     models to analyze and quantify the impact of the past deepening projects on salinity levels,

     Riverkeeper has failed to show that the Corps’ decision not to do so was unreasonable or

     otherwise arbitrary and capricious. See Tinicum Tp., Pa. v. U.S. Dep’t of Transp., 685 F.3d

     288, 296 (3d Cir. 2012) (“While additional data might enable a more detailed environmental

     analysis, NEPA does not require maximum detail. Rather, it requires agencies to make a

     series of line-drawing decisions based on the significance and usefulness of additional

     information.”); see also WildEarth Guardians v. Jewell, 738 F.3d 298, 312 (D.C. Cir. 2013)

     (“‘The NEPA process involves an almost endless series of judgment calls, and the line-

     drawing decisions necessitated by the NEPA process are vested in the agencies, not the

     courts.’” (internal quotation omitted)). Accordingly, to the extent Riverkeeper contends that

     the Corps’ cumulative impact analysis was insufficient based on a failure to provide detailed

     data or analyses of the degree to which past dredging projects have increased salinity in

     the River and altered the condition of the wetlands, this argument fails.

            Next, Riverkeeper argues that the Corps “failed to explain its rejection of a scientific

     methodology for identifying impacted wetlands developed by its own wetlands experts

     which was used to identify such wetlands in the draft SEIS.” See Riverkeeper Motion at 6.

     Riverkeeper appears to be referring to Dr. Hackney’s wetland classification system

     developed during his study of the lower Cape Fear river. See Riverkeeper Motion at 11

     n.8. Specifically, in the May 2013 Draft of Appendix E, the Corps utilized Dr. Hackney’s

     method of wetland classification to categorize and describe the LSJR wetlands. See May



                                                   44
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 45 of 73 PageID 1534



     2013 Draft App. E at 10-16 (A.R. at 216754-60). In contrast, in the September 2013 Draft

     of Appendix E, as well as in Appendix E of the April 2014 Report, the Corps utilizes the

     Venice System of estuarine classifications to describe the LSJR wetlands. Contrary to

     Riverkeeper’s argument, this change in classification system does not constitute a

     “rejection” of Hackney’s method for identifying impacted wetlands. Indeed, as the Court

     discussed above, the April 2014 Report contains an extensive discussion of Dr. Hackney’s

     classification method and utilizes this method to analyze whether LSJR wetlands will be

     impacted by an increase in salinity frequencies >1ppt. See April 2014 Report, App. D at

     50-76; App. E at 30 (A.R. at 327375, 327772). In Appendix D of the April 2014 Report,

     based on Hackney’s method and the Corps’ models, the Corps found that generally, under

     both 2018 and 2068 conditions, “none of the project alternatives will cause a substantial

     shift in the location of salinity-based wetland community distribution (i.e., conversion of tidal

     marsh to tidal swamp communities).” See April 2014 Report, App. D at 53. The Corps

     also found that although “small increases in salinity in the tidal marsh zone could cause

     some changes in wetland community composition,” over time, changes to salinity and

     water level due to sea level rise “may obscure any wetland community differences caused

     by the relatively small project-induced salinity changes.”            Id.   Thus, contrary to

     Riverkeeper’s contention that the Corps “rejected” Dr. Hackney’s method for identifying

     impacted wetlands, the record shows that the Corps employed Hackney’s method and

     determined that the Project-related impacts to wetlands would be minimal.

            Nor is the Court persuaded that the Corps’ decision to use the Venice Classification

     System rather than Hackney’s classification system to describe the LSJR wetlands in

     Appendix E of the April 2014 Report was arbitrary and capricious. Specifically, in the May



                                                    45
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 46 of 73 PageID 1535



     2013 Draft of Appendix E, the Corps classified the wetlands present in the LSJR using

     Hackney’s classification system, whereas in the April 2014 Report, the Corps classified

     these same wetlands using the Venice System for estuarine classification. The Corps

     explained that the “Venice System is the most familiar description framework and provides

     a template for identifying zones within the LSJR based on average salinity concentrations.”

     See April 2014 Report, App. E at 15 (A.R. at 327757); see also id., App. D at 79 (A.R. at

     327404) (“The Venice System of salinity classification (Venice System, 1959) defines

     estuarine salinity zones based on a consensus of limnologists on the general

     characteristics of estuarine ecosystems based on different ranges of salinity. This system

     of classification has found very wide usage . . . .”). In its Response, Riverkeeper does not

     specifically address the Venice System or suggest that use of this system of classification

     was insufficient or improper for any reason. Significantly, the Venice System appears

     entirely relevant to the matter being studied, and the Corps’ decision to use the Venice

     classification system, identified as the “most familiar description framework,” is rational. As

     such, the Court finds that the use of the Venice classification system as opposed to the

     Hackney system in order to describe and classify the current state of the LSJR wetlands in

     Appendix E does not render the Corps’ analysis improper. See Hughes River Watershed

     Conservancy v. Johnson, 165 F.3d 283, 289 (4th Cir. 1999) (“Agencies are entitled to

     select their own methodology as long as that methodology is reasonable. The reviewing

     court must give deference to an agency’s decision.”); Hillsdale Envtl. Loss Prevention, Inc.

     v. U.S. Army Corps of Eng’rs, 702 F.3d 1156, 1177-78 (10th Cir. 2012) (“‘Courts are not in

     a position to decide the propriety of competing methodologies . . . but instead, should

     determine simply whether the challenged method had a rational basis and took into



                                                   46
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 47 of 73 PageID 1536



     consideration the relevant factors.’” (quoting Silverton Snowmobile Club v. U.S. Forest

     Serv., 433 F.3d 772, 782 (10th Cir. 2006)).

             Riverkeeper also contends that the Corps’ examination of salinity impacts from past

     projects was insufficient because the Corps “failed to explain its omission of extensive

     areas of presently impacted tributary wetlands identified by its own wetlands experts which

     were previously included in the draft SEIS.” See Riverkeeper Motion at 6. This argument

     also pertains to the Corps’ Wetland Effect Assessment set forth in Appendix E. In the May

     2013 Draft, this Assessment begins with a description of the “Zones of Effect,” utilizing

     Hackney’s classification system and noting the presence of signs of salinity stress in the

     wetlands. For example, the Corps described certain areas as “transitional wetlands” and

     identified the wetland system at Goodby’s Creek as an area in Jacksonville “that

     demonstrates the effects of increasing salinities and conversion to a transitional system.”

     See May 2013 Draft, App. E at 13-14 (A.R. at 216757).13 In comparison, the April 2014

     Report classifies the LSJR’s wetlands zones using the Venice System for estuarine

     classification. In its description of the Oligohaline Zone, which appears analogous to

     Hackney’s “transitional” zone, the Corps omits the language quoted above, although the

     Corps does note the presence of “extremely stunted trees” due to “salinity stress.” See

     April 2014 Report, App. E at 16-24 (A.R. at 327758).

             In addition, both the May 2013 Draft and the April 2014 Report provide a UMAM

     assessment of the various wetlands in the LSJR main stem and tributaries. The IAT

     studied the LSJR main stem and tributary wetlands and assigned them each a numerical


             13
                Notably, in this same paragraph of the Draft the Corps also writes that “observations of salinity
     stress to fresh water and/or brackish water wetlands and conversion to salt marsh in the without project
     condition are not unique to the LSJR. Numerous studies document such effects simply due to sea level rise
     (William, Chow, Song, 2012).” See May 2013 Draft, App. E at 14 (A.R. at 216758).

                                                         47
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 48 of 73 PageID 1537



     UMAM score under both the baseline and with-project conditions. Along with these scores,

     the IAT provided a qualitative description of the wetland area being assessed. In the May

     2013 Draft, many of these descriptions noted that the wetlands were already exhibiting

     signs of stress from increased salinity, whereas in the September 2013 Draft and April

     2014 Report these descriptions of salinity stress are largely absent. Compare May 2013

     Draft, App. E at 22-27 (A.R. at 216766) with September 2013 Draft, App. E at 36-41 (A.R.

     at 256896) and April 2014 Report, App. E at 35-39 (A.R. at 327777-81). In addition, the

     Corps concludes the May 2013 Draft Appendix E with a finding that certain tributaries “are

     already experiencing the effects of salinity increases; however, these effects would be

     slightly increased as a result of the project.” See May 2013 Draft, App. E at 26 (A.R. at

     216770). The Corps also wrote that tidal wetlands located in the transitional zone are

     “already being affected by rising salinities within the river,” and “would likely experience an

     acceleration of salinity effects as described in the sections above.” Id., App. E at 27.

     However, in the September 2013 Draft and April 2014 Report, the Corps removed this

     language and does not mention areas that are “already experiencing” or “already being

     affected by” increased salinity in the river. See September 2013 Draft, App. E at 36-41

     (A.R. at 256870); April 2014 Report, App. E at 36-40 (A.R. at 327778).

            Riverkeeper argues that these changes are the result of the Corps’ decision to rely

     solely on “a consultant’s cursory ‘assessment’ of salinity impacted riverine wetlands

     derived from a one-day ‘limited field observation’ in 2012” while omitting the analysis of the

     IAT conducted in 2013. See Riverkeeper Motion at 11-13. According to Riverkeeper, “[t]he

     Corps’ sole reliance on the consultant’s assessment, which results in the omission of

     extensive areas of presently impacted tributary wetlands, creates a highly misleading



                                                   48
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 49 of 73 PageID 1538



     impression as to the nature and the extent of the present effect of past dredging projects.”

     Id. at 13. This argument, however, does not accurately reflect the Corps’ actions or the

     differences between the May 2013 Draft and April 2014 Report. Contrary to Riverkeeper’s

     assertion, the Corps utilizes the findings and assessments of the IAT in Appendix E of the

     April 2014 Report. Indeed, the UMAM numerical scores for the baseline conditions of the

     wetlands in both versions of the Report are identical. While the descriptions of the wetlands

     in Appendix E are more limited than those set forth in the Draft, there is no indication that

     these changes were the result of a decision to use a “consultant’s cursory assessment”

     rather than the findings of the IAT.              Riverkeeper cites to this consultant’s one-day

     assessment in Appendix D, but fails to explain how it extrapolates that the “limited field

     observation” referenced in Appendix D was substituted for the IAT’s assessments set forth

     in Appendix E.14

             Thus, the purportedly arbitrary and capricious decision on which Riverkeeper’s

     argument relies is the Corps’ decision to reduce the descriptions of salinity stress which

     accompanied the UMAM scores for the tributary wetlands in the April 2014 Report.

     However, this is the type of drafting decision for which the Corps is entitled to substantial

     deference.      See Van Antwerp, 526 F.3d at 1361 (explaining that the NEPA review

     standards require “substantial deference to the agency . . . when reviewing drafting

     decisions like how much discussion to include on each topic, and how much data is

     necessary to fully address each issue”). Here, considering the updates to the Corps’




             14
                To the extent Riverkeeper’s argument is premised on an isolated view of two sentences in the
     cumulative impacts section of the April 2014 Report, the Court declines to consider the Corps’ analysis in
     such a narrow manner. See Riverkeeper Response at 7. Indeed, “it would impermissibly elevate form over
     substance to hold that [the Corps] must replicate its entire analysis under the heading of cumulative effects.”
     See Ctr. for Envtl. Law & Policy v. U.S. Bureau of Reclamation, 655 F.3d 1000, 1009 (9th Cir. 2011).

                                                           49
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 50 of 73 PageID 1539



     salinity models between May and September 2013, the Court cannot find that the Corps’

     decision to reduce the level of discussion regarding tributary wetlands was arbitrary and

     capricious. Specifically, at the time the May 2013 Draft was released, the Corps had not

     completed its salinity modeling, and early results suggested greater impact on salinity

     levels. Upon completion of its modeling and analyses, the Corps found that “the salinity

     impacts reported in the [May 2013 Draft] had overestimated potential impacts . . . .” See

     April 2014 Report, App. K at 1 (A.R. at 328215); Compare May 2013 Draft App. A, Attach

     K., Phase 2 at 108 (A.R. at 212451) (summarizing results for a 46-ft depth under 2018

     conditions, “salinity will likely increase by 0.5 – 0.7 ppt from Dames Point to Buckman

     Bridge and will likely have very small change upstream of Shands Bridge.”) with April 2014

     Report, App. A., Attach K., Phase 2 at 127 (A.R. at 326556) (summarizing results for a 47-

     ft depth under 2018 conditions, “salinities would likely increase by 0.0—0.3 ppt from Dames

     Point to Buckman Bridge and would likely have very small changes upstream of Shands

     Bridge.”); compare also May 2013 Draft at 223 (A.R. at 215579) (explaining that the Corps

     was developing tributary models to examine salinity distribution, the results of which were

     expected in “late spring 2013” and would be incorporated into the final draft) with April 2014

     Report at 226 (A.R. at 323854) (“Tributary salinity models . . . showed that the [Project]

     would cause only very small changes in salinity relative to the 2018 Baseline,” and “[t]he

     proposed project would likely have negligible effect on wetlands in these tributary

     systems.”). Based on the updated model results showing lower impacts to salinity than

     previously anticipated, the predicted project effects on wetlands described in Appendix E

     were revised, see id., App. E at 14 (A.R. at 327756), and the updated UMAM analysis

     projected no functional losses to wetlands at all. See id., App. E at 14, 39. As such, the



                                                  50
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 51 of 73 PageID 1540



     Corps explains that it “elected to pare back the qualitative descriptions of existing

     conditions for wetlands to which no impacts were predicted.” See Corps Reply at 7. The

     IAT’s numerical assessment of the present condition of the LSJR wetlands, as reflected in

     the UMAM scores, remained unchanged.

             Significantly, Riverkeeper does not challenge the accuracy of the Corps’ models or

     dispute the Corps’ findings that the Project will result in only “minor changes in salinity

     levels, and correspondingly minor changes in salinity stress on freshwater wetlands . . . .”

     See April 8, 2015 Record of Decision (A.R. at 323608). Instead, Riverkeeper maintains

     that the Corps should not have removed the descriptions of salinity stress in the tributary

     wetlands from the April 2014 Report. But Riverkeeper fails to suggest how the absence of

     these descriptions regarding the current state of the wetlands results in a failure to present

     a full and fair description of the significant environmental impacts of the Project.15 Under

     the highly deferential standard applicable to an agency’s NEPA decisions, the Court cannot

     find that the decision to limit these descriptions was an abuse of discretion. Given the

     Corps’ finding that the Project will have “negligible,” “extremely minor,” and “non-existent”

     impacts to the LSJR wetlands, Riverkeeper fails to explain how a more extensive

     description of the present condition of those wetlands was necessary to an informed

     analysis about the project and its alternatives. See Nw. Envtl. Advocates, 460 F.3d at



             15
                 Riverkeeper argues that the removal of these descriptions “creates a highly misleading impression
     as to the nature and the extent of the present effects of past dredging projects.” See Riverkeeper Motion at
     13. However, even in the May 2013 Draft, these descriptions of salinity stress in the tributary wetlands were
     not framed as the “present effects of past dredging projects” specifically. Although the Corps noted signs of
     salinity stress, the Corps did not directly tie those impacts to past dredging projects. Indeed, the Draft
     expressly recognized that such conditions have been observed in other wetlands due to sea level rise. See
     May 2013 Draft, App. E at 14 (A.R. at 216758). The May 2013 Draft also explains that while salinity changes
     in the main stem of the River affect tributary wetland communities, “salinity distribution in tributaries is also
     affected by upstream freshwater runoff, groundwater seepage, soil surface elevations, and other factors.”
     See May 2013 Draft at 223 (A.R. at 215579).

                                                            51
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 52 of 73 PageID 1541



     1140; Coalition on Sensible Transp., Inc. v. Dole, 826 F.2d 60, 66 (D.C. Cir. 1987) (“It is of

     course always possible to explore a subject more deeply and to discuss it more thoroughly.

     The line-drawing decisions necessitated by this fact of life are vested in the agencies, not

     the courts.”).   Moreover, contrary to Riverkeeper’s characterization of the April 2014

     Report, the Corps did not delete all reference to present salinity impacts. The Corps

     expressly recognizes that the LSJR wetlands show signs of salinity stress, and identifies

     some of those signs in its description of the middle Oligohaline Zone. See April 2014

     Report at 247, App. E at 19; see also id., App. D at 50 (“Some of the freshwater wetlands

     in these river segments appear in a state of transition from freshwater to brackish or saline

     conditions as evidenced by the appearance of salt tolerant vegetation in areas that were

     once freshwater swamp.”). In consideration of the record, the Court finds that Riverkeeper

     has failed to show that the Corps’ cumulative effects analysis of the impact of rising salinity

     levels on the LSJR wetlands is insufficient to meet the requirements of NEPA. Contrary to

     Riverkeeper’s arguments, the Corps did not arbitrarily “reject” Hackney’s scientific

     methodology, unreasonably omit the findings of the IAT team regarding the condition of

     potentially impacted tributary wetlands, or remove “all references” to present impacts on

     LSJR wetlands caused by rising salinity levels. See Riverkeeper Motion at 12. While the

     Corps could have done more to examine the present effects of past activities on the LSJR

     wetlands, Riverkeeper has identified no basis for a finding that the Corps failed to take the

     required “hard look” at the potential cumulative effects of salinity increases on the LSJR

     wetlands.




                                                   52
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 53 of 73 PageID 1542



                   ii.    Storm Surge & Flooding

            In its Motion for Summary Judgment, Riverkeeper argues that the Corps violated

     NEPA by failing to adequately consider the impact the Project will have on flooding.

     Specifically, Riverkeeper contends that the Corps “did not consider the cumulative impacts

     of past river dredging with regard to flooding, storm surge, or tides.” See Riverkeeper

     Motion at 15, 20; Riverkeeper Response at 14 (“[T]he Corps failed to perform any

     cumulative impacts of past dredging-caused water level increases.”). Because the Corps’

     storm surge models utilized the current river depth of 40-feet as the baseline, Riverkeeper

     argues that the Corps “ignored the potential flooding impacts resulting from as much as 27

     feet of past dredging,” thereby ignoring the cumulative impact of past deepening projects.

     See Riverkeeper Motion at 16. However, this theory of relief is not properly before the

     Court because Riverkeeper neither pled the claim in its Amended Complaint, nor did it

     raise the issue to the Corps prior to this lawsuit. As such, Riverkeeper is barred from

     raising this claim now.

            In Count III of the Amended Complaint, Riverkeeper brings a claim that the Corps

     failed to adequately consider the environmental consequences of the Project.          See

     Amended Complaint at 28. Among other things, Riverkeeper incorporates into Count III a

     section of factual allegations with the subheading “Hurricane Irma Flooding and Expected

     Increased Dredging-Caused Flooding” as well as the factual allegations regarding the

     impacts of past dredging on river salinity. Id. ¶¶ 35-67, 117. The factual allegations

     regarding flooding fall under the heading “RECENT EVENTS” which Riverkeeper added

     when it amended its Initial Complaint to challenge the Corps’ failure to prepare a




                                                 53
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 54 of 73 PageID 1543



     supplemental environmental impact statement after Hurricane Irma. See id. at 9-10. In

     this section, Riverkeeper alleges:

             36. The Corps is required to determine whether the proposed project will
             cause any flooding. When flooding damages will occur, mitigation must be
             investigated and recommended if appropriate. Mitigation is appropriate
             when economically justified or where there are overriding reasons of safety,
             economic or social concerns. Any costs of mitigation and any damage from
             dredge-caused flooding that is not mitigated must be accounted for in the
             economic analysis and the impacts should be displayed and discussed in
             the report.

             37. In its analysis of the 13 mile, 47 foot dredge, the Corps determined that
             the proposed dredging would cause water levels to increase from storm
             surge up to 7/10 of a foot and from tides up to 3/10 of a foot. This
             aggregates to 1 full foot of increased water height to be caused by the
             dredging.

             38. In making this calculation, the Corps necessarily used data from pre-
             Irma “worst case” storms. This data requires revision in light of the new
             “worst case” flooding of Irma.

             39. The flood plain of the St. Johns River in Jacksonville is relatively flat
             and extensively built up. It is crucial to evaluate the extent to which
             additional homes and businesses will be flooded as a result of the dredging-
             induced increases in storm surge and tides.

     Id. ¶¶ 36-39. Riverkeeper then asserts that Irma’s flooding shows that the models the

     Corps used to analyze storm surge contain “serious flaws,” and proceeds to identify the

     following flaws: 1) a failure to account for natural features through the use of impossible

     artificial model boundaries, 2) a failure to account for inflow from rainfall in addition to storm

     surge, and 3) a failure to consider the pollutants “inevitably carr[ied] back” into the River

     following flooding. Id. ¶¶ 40-45.16 In contrast, Riverkeeper’s allegations regarding the

     impacts of past dredging on salinity fall under the heading “THE ENVIRONMENTAL


             16
                Riverkeeper does not raise any of these alleged flaws in its summary judgment briefing. As
     confirmed at the hearing, Riverkeeper’s challenge to the Corps’ flooding analysis is limited to its contention
     that the Corps failed to consider the cumulative impacts of past river dredging on flooding, storm surge, and
     tides.

                                                          54
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 55 of 73 PageID 1544



     ANALYSIS OF THE 13 MILE PLAN” and specifically under the subheading “Failure to

     Address the Salinity Impacts of Past Dredging.” See id. at 13-14. Here, in discussing

     salinity, Riverkeeper specifically alleges, four separate times, that the Corps failed to

     consider impacts from past dredging:

             54. . . . [T]he Corps ignored any impacts to the salinity regime caused by a
             century of past projects because it decided analyses were not available to
             assess how past deepening may have affected salinity levels within the
             study area.

             55. . . . NEPA requires the Corps to analyze the past impacts of dredging
             on salinity. Records exist of salinity changes, of rainfall and drought, of sea
             level rise, and of the dates and depths of past dredging. The Corps is not
             free to ignore it just because the analysis of the impacts has not yet been
             done.

             59. . . . By failing to quantify the impacts of past dredging the Corps has not
             calibrated its model with crucial data.

             60. The failure to use available data on salinity impacts from past dredging
             also runs afoul of NEPA’s requirement to address the cumulative impacts
             of past activities.

     See Amended Complaint ¶¶ 54, 55, 59, 60 (emphasis added). Unlike these allegations

     regarding salinity and wetlands impacts, when discussing flooding, Riverkeeper never

     makes any allegation that the Corps failed to adequately consider the impact of past

     dredging projects. Compare id. ¶¶ 35-46 (discussing failures of flooding analysis without

     any mention of impacts of past dredging on flooding) with id. ¶¶ 54-55, 59-60.17

             Although Riverkeeper now seeks to set aside the Corps’ decision based on the

     argument that the Corps’ failure to analyze storm surge impacts from past dredging




             17
                Indeed, at the Hearing, Riverkeeper conceded that it did not specifically allege that the Corps failed
     to conduct an adequate cumulative impacts analysis of flooding in the Amended Complaint. Instead,
     Riverkeeper maintained that its allegations regarding the inadequacy of the Corps’ cumulative impacts
     analysis generally was sufficient. Upon consideration of the allegations in the Amended Complaint and the
     caselaw in the Eleventh Circuit, the Court finds this contention unavailing.

                                                            55
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 56 of 73 PageID 1545



     constitutes a violation of NEPA, Eleventh Circuit precedent precludes a plaintiff from

     amending its complaint through argument at the summary judgment phase of proceedings.

     See Flintlock Constr. Servs., LLC v. Well-Come Holdings, LLC, 710 F.3d 1221, 1228 (11th

     Cir. 2013); see also Miccosukee Tribe of Indians of Fla. v. United States, 716 F.3d 535,

     559 (11th Cir. 2013) (explaining that the district court improperly disregarded the

     allegations of the complaint and, in effect, treated the complaint as though it had been

     amended to conform to statements in the plaintiff’s response to the summary judgment

     motion).   For example, in Flintlock, the Eleventh Circuit criticized a district court for

     addressing a plaintiff’s argument for insurance coverage based on estoppel, even where

     the defendant did not object, because the claim was first raised at summary judgment and

     not included in the complaint. Id. at 1226-28 (“This Court’s precedent foreclosed [plaintiff’s]

     attempt to amend its complaint at the summary judgment stage without seeking leave of

     court pursuant to Rule 15(a)(2).”). Here, Riverkeeper’s argument that the Corps violated

     NEPA by failing to consider the impact of prior deepening projects on flooding, storm surge

     and tides is an improper attempt to amend the Amended Complaint at summary judgment.

     Id. at 1228; see also Merle Wood & Assocs., Inc. v. Trinity Yachts, LLC, 714 F.3d 1234,

     1238 (11th Cir. 2013); GeorgiaCarry.Org, Inc. v. Georgia, 687 F.3d 1244, 1258-59 (11th

     Cir. 2012); Gilmour v. Gates, McDonald & Co., 382 F.3d 1312, 1314-15 (11th Cir. 2004)

     (“A plaintiff may not amend [its] complaint through argument in a brief opposing summary

     judgment.”); Hurlbert v. St. Mary’s Health Care Sys., Inc., 439 F.3d 1286, 1296 (11th Cir.

     2006). As such, the claim is not properly before the Court and Riverkeeper is precluded

     from seeking relief on this basis.




                                                   56
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 57 of 73 PageID 1546



            Moreover, even if the Amended Complaint could be construed to encompass this

     theory of relief, the Corps correctly asserts that Riverkeeper waived its ability to assert such

     a claim by failing to inform the Corps of this deficiency until long after completion of the

     April 2014 Report and the ROD. See Corps Motion at 15-16. “Challenges to agency action

     under NEPA are subject to a prudential waiver rule.” See Del. Riverkeeper Network v. U.S.

     Army Corps of Eng’rs, 869 F.3d 148, 155 (3d Cir. 2017). This rule requires that, before a

     party can bring a NEPA challenge in court, the party “must ‘structure [its] participation’ in

     the administrative process ‘so that it . . . alerts the agency to the [party’s] position and

     contentions, in order to allow the agency to give the issue meaningful consideration.’” Id.

     (quoting Pub. Citizen, 541 U.S. at 764); see also Erlbaum v. New Jersey Dep’t of Envtl.

     Protection, Civil No. 16-8198 (RMB/JS), 2017 WL 465466, at *14 (D.N.J. Feb. 3, 2017).

     Thus, a party “challenging an agency’s compliance with NEPA must ordinarily raise

     relevant objections during the public comment period.” See Sierra Club, Inc. v. Bostick,

     787 F.3d 1043, 1048 (10th Cir. 2015); see also Eastern Queens Alliance, Inc. v. F.A.A.,

     589 F. App’x 19, 20 (2d Cir. 2014) (finding plaintiff’s objection was forfeited “because it was

     not brought to the agency’s attention during the public comment period”). Nevertheless,

     courts have recognized two exceptions to this waiver rule: (1) “‘commenters need not point

     out an environmental assessment’s flaw if it is obvious,’” and (2) “‘a commenter does not

     waive an issue if it is otherwise brought to the agency’s attention.’” Del. Riverkeeper

     Network, 869 F.3d at 155 (quoting Bostick, 787 F.3d at 1048); see also ‘Ilio’ulaokalani

     Coalition v. Rumsfeld, 464 F.3d 1083, 1091-93 (9th Cir. 2006).

            Here, Riverkeeper does not dispute the validity of the waiver rule, but maintains that

     the two exceptions to the rule apply in this case. See Riverkeeper Response at 12-13.



                                                   57
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 58 of 73 PageID 1547



     According to Riverkeeper, “the agency was alerted to the issue and was obligated to

     properly address it.” Id. at 13. In support, Riverkeeper argues that “the Corps and its

     modelers were well aware, early on, of their obligation to consider the issue of dredging’s

     effect on increased water levels and flooding.” Id. In addition, Riverkeeper argues that

     “the issue was directly brought to the Corps’ attention” and cites to the following comments

     from the EPA and Florida DEP:

           EPA Comment:

           A concern exists for impacts associated with large, slow moving storm
           events upon areas already susceptible to storm-surge flooding. It is unclear
           whether the proposed action may exacerbate the storm-surge impacts and
           associated flooding risk of smaller storms than under existing conditions.
           EPA recommends that the final SEIS discuss storm-surge impact in context
           of low and high tides, previous histories of major storm-surge impacts, and
           sea level rise.

           (A.R. at 273366)

           DEP Comment:

           An analysis of the anticipated increase in storm surge and possible increase
           in flooding.

           (A.R. at 273334)

           While both comments notify the Corps of the need to consider how an increase in

     storm surge caused by the proposed Project could impact flooding, neither comment

     suggests that this analysis requires the Corps to analyze how and to what extent prior

     deepening projects have already increased storm surge, as Riverkeeper now contends.

     See Bostick, 787 F.3d at 1051 (stating that the challenging party’s objections during the

     comment period “must specifically raise the issue” now presented in the lawsuit); see also

     Ark Initiative v. U.S. Forest Serv., 660 F.3d 1256, 1261-62 (10th Cir. 2011) (“Because

     claims beyond water depletion were merely included in longlists without expounding on the

                                                 58
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 59 of 73 PageID 1548



     significance of the proposed impacts, or were only described vaguely as ‘other impacts,’

     these claims were not exhausted.”). Riverkeeper fails to identify anything in the record that

     specifically raised the issue of whether and to what degree past dredging projects have

     already impacted storm surge levels and flooding in and around the River. Nor does

     Riverkeeper offer any reason why the need to conduct such an analysis would have been

     “obvious” to the Corps.18 Riverkeeper would be hard-pressed to make such an argument

     given that the storm surge models have been available for scientific review and critique

     since at least September 30, 2013, see April 2014 Report, App. K at 6 (A.R. at 328220),

     yet neither Riverkeeper nor any other commenter raised this purported flaw in the Corps’

     analysis until Riverkeeper did so at the summary judgment stage of these proceedings.

     Indeed, even in its comment on the supplemental environmental assessment following

     Hurricane Irma, in which Riverkeeper noted the incremental impact of decades of dredging,



             18
                 Riverkeeper cites to an email exchange between Bratos and Russell Weeks, Chief of the Modeling
     Section, to suggest that the Corps was aware of this purported flaw in its analysis and intentionally ignored
     it. See Riverkeeper Motion at 17-18. However, read in full context, these emails do not support Riverkeeper’s
     characterization. In an April 25, 2012 email, Bratos asked Weeks to “offer guidance on what we are required
     to do related to flooding?” (A.R. at 098107). Bratos noted that “[t]he ADCIRC model we will use will have
     some topo but I would like to avoid going very much into the flooding issue. From my review of Savannah
     Harbor it appears that they only looked at changes to storm surge heights.” Id. Weeks recommended “as a
     start” that Bratos “look at the comparative storm surge heights generated by the ADCIRC model under the
     [future without] and [future with project] conditions under the different [sea level rise] scenarios.” Id. Weeks
     advised that to the extent the models already contained topographic features, “we ought to continue to include
     those in the model (obviously),” and explained that “[i]f for some unanticipated reason the storm surge heights
     were significantly altered by the navigation project, we would likely then have to consider the resultant flood
     impacts. Hopefully that will not be the case.” Id. According to Riverkeeper, this email chain shows that the
     Corps intentionally chose the 40-foot baseline in order to avoid evaluating the impact of dredging-induced
     flooding. See Riverkeeper Motion at 17. But there is nothing in this email chain that reflects such a decision,
     Bratos and Weeks do not discuss an appropriate baseline depth at all. Indeed, these emails contain no
     indication that the Corps ever considered whether to model how prior dredging projects may have impacted
     water levels, much less does it suggest that the Corps deliberately chose not to conduct such an analysis to
     avoid addressing flooding impacts. Rather, this shows that the Corps believed the appropriate approach to
     the question of flooding was to first determine whether the project would have a significant impact on storm
     surge, and only if significant storm surge impacts were predicted, proceed to analyze how those increases
     would impact flooding. Because, as set forth above, the Corps’ models showed that the Project would not
     significantly increase storm surge or water levels, the Corps did not conduct any further analysis of the related
     impacts to flooding.


                                                            59
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 60 of 73 PageID 1549



     Riverkeeper did not contend that the Corps must analyze or calculate the degree to which

     prior dredging projects have impacted storm surge, water levels and flooding. See SEA at

     31-35 (A.R. at 322891). Notably, Riverkeeper does not point to the environmental impact

     statement of any other dredging project that includes the type of analysis concerning the

     impact of past dredging on storm surge and flooding that Riverkeeper contends is missing

     here.19 As such, Riverkeeper’s summary judgment argument that the Corps violated NEPA

     because it “failed to calculate, consider or disseminate the cumulative impacts of water

     level rise associated with past dredging,” see Riverkeeper Response at 20, is waived. See

     Bostick, 787 F.3d at 1051. In light of the foregoing, summary judgment is due to be entered

     in favor of the Corps and JaxPort as to Count III of the Amended Complaint.

             B.      Count IV: Mitigation

             In Count IV of the Amended Complaint, Riverkeeper challenges the Corps’

     mitigation plan for the salinity impacts on wetlands. In the April 2014 Report, the Corps

     summarizes its mitigation plan as follows:

             To offset predicted impacts to wetlands, submerged aquatic vegetation, and
             fisheries in the project area, a suite of mitigation measures were developed
             including land preservation and conservation. Combined, these measures
             will improve habitat in and around the St. Johns River in the project area. A
             project Corrective Action Plan is included to collect field data on key
             ecological indicators, assess changes, and recommend additional actions to
             ensure that salinity effects caused by the project are appropriately mitigated.

             19
                 Although Riverkeeper points to the storm surge analysis in the October 21, 2016 Charleston Study
     as an example of what is missing from the Corps’ analysis in this case, that study does not include any
     discussion of the impact prior dredging projects have had on water levels either. See generally Charleston
     Study at iii. As such, rather than support Riverkeeper’s argument, the Charleston Study further indicates that
     the need for such an analysis would not have been “obvious” to the Corps. Notably, the Water Level Study
     does advocate for the use of historical data to better understand how “long term changes have influenced
     storm surge risk” and thereby improve risk assessment and future planning. See Water Level Study at i.
     However, this Study was released in 2017, long after the April 2014 Report and ROD were finalized. As
     such, this Study cannot support a finding that the need to examine how past dredging has impacted storm
     surge was known or obvious to the Corps. In light of the foregoing, the Court need not address whether
     consideration of the extra-record evidence is warranted here, as consideration of these documents would not
     change the outcome.

                                                          60
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 61 of 73 PageID 1550




     See April 2014 Report at viii (A.R. at 323616). Specifically, the Corps’ mitigation plan which

     provides for the “conservation land purchase of approximately 638 acres of freshwater

     wetlands, uplands, river shoreline, and salt marsh wetlands.” Id. at 137 (A.R. at 323765).

     This decision was based on “[n]umerous meetings and site visits,” during which the IAT

     discussed “potential effects related to the proposed project and proposed compensatory

     mitigation.” Id. According to the April 2014 Report, “this plan would be sufficient to offset

     any minor effects that may occur as a result of the proposed project.” Id.

            Riverkeeper argues that the plan is inadequate because the Corps failed to

     adequately analyze the impacts from past projects, and thus has also failed to properly

     mitigate for those impacts. See Riverkeeper Motion at 14-15. According to Riverkeeper,

     because the Corps’ assessment of environmental harms is inadequate, its mitigation plan

     is inadequate as well. See Riverkeeper Response at 11. Riverkeeper contends that once

     the Corps completes an adequate cumulative impacts analysis, as argued above, it must

     then update its mitigation plan to address the cumulative adverse impacts of the current

     Project in combination with past dredging projects.        See Riverkeeper Motion at 15.

     Notably, Riverkeeper does not argue that the mitigation plan is inadequate to address the

     environmental impacts of the Project as identified in the April 2014 Report. Indeed, at the

     Hearing, Riverkeeper acknowledged that its claim regarding the inadequacy of its

     mitigation plan is dependent on its claim that the Corps failed to consider the cumulative

     impacts of the Project combined with prior actions. Thus, because the Court finds, as

     stated above, that Riverkeeper has failed to show that the Corps’ cumulative effects

     analysis of the salinity and wetlands impacts is insufficient under NEPA, Riverkeeper’s

     related mitigation claim must also fail. Accordingly, the Corps and JaxPort’s requests for

                                                  61
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 62 of 73 PageID 1551



     summary judgment as to Count IV of the Amended Complaint are due to be granted as

     well.

             C.    Count II: Hurricane Irma

             As discussed in the January 2018 Order, in Count II of the Amended Complaint,

     Riverkeeper challenges the Corps’ decision not to prepare an SEIS addressing Hurricane

     Irma. See January 2018 Order at 44-45. Specifically, Riverkeeper maintains that the

     flooding which occurred following Hurricane Irma is significant new information requiring

     the preparation of an SEIS. Following Hurricane Irma, the Corps prepared an SEA and

     determined that Hurricane Irma did not constitute significant new information. Riverkeeper

     maintains that this decision is arbitrary and capricious. See Riverkeeper Motion at 20-23.

     Significantly, the decision of whether to prepare a supplement is “made in light of an already

     existing, in-depth review of the likely environmental consequences of the proposed action,”

     in this case, the April 2014 Report. See Wisconsin v. Weinberger, 745 F.2d 412, 418 (7th

     Cir. 1984). Thus, under the circumstances presented here, the Corps must prepare an

     SEIS if there is new information from Hurricane Irma which shows that the dredging project

     “will ‘affec[t] the quality of the human environment’ in a significant manner or to a significant

     extent not already considered . . .” in the April 2014 Report. See Marsh, 490 U.S. at 374

     (emphasis added). In reviewing the Corps’ decision not to prepare an SEIS, the Court

     must determine whether the Corps has taken a “hard look” at the allegedly new information.

     See Suncoast Pkwy Case, 295 F.3d at 1216. The Corps will have satisfied its NEPA

     obligations if it has “examine[d] the relevant data and articulate[d] a satisfactory explanation

     for its action including a rational connection between the facts found and the choice made.”

     Id. (internal quotation omitted).      Whether Hurricane Irma provided significant new



                                                    62
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 63 of 73 PageID 1552



     information relevant to the dredging project is a “factual dispute the resolution of which

     implicates substantial agency expertise,” such that the Court must not set aside the Corps’

     decision unless it is arbitrary and capricious. Marsh, 490 U.S. at 376.

            In the SEA, the Corps explained that the “storm surge hydrodynamic modeling for

     the Jacksonville Harbor Navigation Project deepening was based on Federal Emergency

     Management Agency (FEMA) Georgia and Northeast Florida Coastal Storm Surge and

     Mapping Study.” See SEA at 10 (A.R. at 322870). The Corps elaborated on the physical

     domain of the model, and stated that:

            the effective limit of the model’s capability to model water surface elevations
            without any boundary interference due to tide, storm surge, sea level rise,
            or local wind effects is 10 meters (m; 32.8 ft), which is significantly higher
            than any simulated water surface elevations conducted with this model
            application which shows that there are no artificial boundaries within the
            flood plain of the LSJR.

     Id. The Corps acknowledged that it “did not include rainfall runoff input in the ADCIRC

     Storm Surge model.”       However, the Corps explained that “[t]he channel deepening

     primarily effects water levels in the LSJR due to ocean tide and storm surge. Variations in

     storm events related to rainfall and local wind within the river do not significantly change

     the with- and with-out project effect on water levels in the LSJR.” Id. at 13. The Corps

     noted that the interaction between storm surge and rainfall can increase peak water levels,

     which can be estimated generally, but “[t]he location of this increase will depend on the

     timing between the rainfall runoff and the peak storm surge therefore the location of highest

     water levels will change location depending on the rainfall and surge characteristics of each

     storm event.” See id. Regardless, the Corps reasoned that although its models did not

     include rainfall runoff, “the storm surge modeling with 50- and 100- year storm events

     represent a worst case scenario, in that both of these synthetic storm events’ water levels

                                                   63
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 64 of 73 PageID 1553



     meet or exceed the maximum water levels observed in the LSJR for the historic major

     Hurricanes Dora, Matthew, and Irma.” Id.

           Finally, the Corps stated that the water levels observed during Irma are within the

     parameters of the modeling used by the Corps. Specifically, in the April 2014 Report, the

     Corps calculated the effect the dredging project would have on water levels in the LSJR by

     comparing the maximum water surface elevation levels in the LSJR during hypothetical 50-

     and 100-year storm events at existing channel depths and at a 47-foot channel depth. See

     April 2014 Report, App. A, Attach. J (A.R. at 326093). To determine whether recent storm

     events constituted new information relevant to its modeling, the Corps compared the water

     level measurements and high-water marks for Hurricanes Dora, Matthew and Irma to the

     water level measurements used in the Corps’ modeling of the hypothetical 50- and 100-

     year storms. See SEA at 13. The Corps found that it had “modeled events comparable to

     or more severe than Hurricane Irma.” See id. In other words, according to the Corps, the

     maximum water surface elevations used in its modeling were equal to or higher than any

     water level measurement or high-water mark observed following Hurricane Irma. As such,

     the Corps concluded that “recent storm events and flooding in the vicinity of the

     Jacksonville Harbor Navigation Project do not constitute significant new circumstances or

     information relevant to environmental concerns bearing on the project or its impacts.” Id.

           In the Riverkeeper Motion, Riverkeeper argues that the Corps’ decision to issue the

     FONSI regarding the events of Hurricane Irma is arbitrary and capricious. According to

     Riverkeeper, “[t]he flooding concerns highlighted by Irma constitute significant new

     information.” See Riverkeeper Motion at 20. Riverkeeper then reiterates the unpled and

     waived argument that the Corps must “calculate, analyze or consider the impact of past



                                                 64
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 65 of 73 PageID 1554



     dredging on increased water levels in the FSEIS.” Id. at 21. However, whether the Corps

     should have specifically analyzed the degree to which past dredging increased water levels

     is a criticism directed at the April 2014 Report, and as stated above, is not properly before

     the Court. This argument has no bearing on the claim raised in Count II which is whether

     Hurricane Irma presents new information requiring a supplemental EIS.

             Next, Riverkeeper contends that Hurricane Irma constitutes new information

     requiring the preparation of an SEIS because “[i]t is exactly the type of storm that the Storm

     Surge model requires in order to correctly model extreme events.” Id. at 21. According to

     Riverkeeper, Hurricane Irma is a “combination event,” in that it combined with a nor’easter

     and higher than normal tides to produce record flooding in Jacksonville. Id. Riverkeeper

     appears to suggest that the Corps’ failure to analyze a combination event like Hurricane

     Irma resulted in a flawed model which may produce “unrealistic results.” Id. at 22.20

     Riverkeeper maintains that the Corps’ storm surge models “requires the use of the two


              20
                 In support of its proposition that “failure to use appropriate data may cause the model to miss
     combination events and produce unrealistic results,” Riverkeeper cites to a page in the Water Level Study.
     See Riverkeeper Motion at 22 (citing Water Level Study at 38). Riverkeeper appears to be extrapolating
     from these two sentences in the Water Level Study: “synthetic modeling may miss combination events, such
     as when a hurricane produces flooding from both storm surge and river flooding,” and “Moreover, without
     careful validation, ensemble modeling can potentially produce unrealistic results and become counter-
     factual.” See Water Level Study at 38. However, upon review of the statements in context, the Water Level
     Study does not appear to support Riverkeeper’s proposition. Contrary to Riverkeeper’s interpretation, the
     authors do not appear to be suggesting that combination events must be used to validate synthetic models.
     Rather, the authors’ point appears to be that synthetic models can be useful tools in predicting what storms
     are possible, but are limited in their ability to predict combination events. See id. As such, the authors appear
     to be addressing the use of synthetic models to perform a risk assessment, not as a means to compare how
     storm surge from the same hypothetical storm would change under different bathymetric conditions. Nor are
     the authors suggesting, as Riverkeeper implies, that combination events must be used to validate synthetic
     models to avoid unrealistic results. The sentence regarding unrealistic results begins a separate paragraph
     in which the authors are making a different point about the need for careful validation through “retrospective
     modeling of historical storms.” Id. It would appear that the Corps agrees with this point as it modeled
     historical storms as a means of calibrating and validating its models, and Riverkeeper provides no evidence
     that Corps’ calibration and validation of its models was flawed. Thus, even assuming the Court may
     appropriately consider the Water Level Study as extra-record evidence, the Study does not show that the
     Corps acted arbitrarily and capriciously in finding that the preparation of an SEIS in light of Hurricane Irma
     was unwarranted.


                                                            65
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 66 of 73 PageID 1555



     storms with the highest water levels to correctly model ‘extreme events,’” and “Irma is thus

     the storm that is required now to be used to properly calibrate the Corps Surge model.” Id.

             However, contrary to Riverkeeper’s description, the Corps’ storm surge model does

     not state that “use of the two storms with the highest water levels” is “required” in order to

     properly model extreme events. Rather, the April 2014 Report states that “[b]ecause the

     study seeks to examine water levels during extreme events, ideal storms to calibrate and

     verify the model are those that caused the highest observed storm surges in the project

     area and had accurate measured data at multiple locations along the river.” See April 2014

     Report, App. A, Attach. J, App. C (A.R. at 326147) (emphasis added). Ultimately, the

     Corps chose Hurricanes Dora and Frances to calibrate and verify its models—Hurricane

     Dora because it had produced the largest storm surge at that time, although only limited

     data was available, and Hurricane Frances because, although its surge levels were slightly

     lower than other top storms, it had the most available water level data. See id. (A.R. at

     326150-51). Notably, the Corps rejected the use of Hurricane Jeanne to calibrate the

     model because, although it had higher storm surge levels than Frances, its water levels

     “were influenced by remnants of Hurricane Ivan” and “fully modeling the effect of Hurricane

     Jeanne would require additional modeling of Ivan’s wind field . . . .” Id. (A.R. at 326147).21

     Thus, while use of the storms producing the “highest observed storm surges” is “ideal,”

     nothing in the record supports Riverkeeper’s contention that because Hurricane Irma


             21
                While Riverkeeper criticizes the Corps’ decision not to use Hurricane Jeanne as a calibration storm
     now, it does not appear that Riverkeeper or anyone else raised any concerns about this decision during the
     study period. Moreover, the selection of the appropriate storm to calibrate and validate the Corps’ storm
     surge models is a question of science and technical expertise to which the agency’s informed decision is
     accorded particular deference. See Florida Keys Citizens Coalition, Inc. v. U.S. Army Corps of Eng’rs, 374
     F. Supp. 2d 1116, 1127 (S.D. Fla. 2005) (“Not surprisingly, particular deference is accorded to the informed
     discretion of the responsible federal agencies where issues of science, technical expertise or complex
     environmental statutes are involved.”) (citing Marsh, 490 U.S. at 377).


                                                          66
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 67 of 73 PageID 1556



     produced water levels in excess of Hurricanes Dora and Frances, recalibration of the storm

     surge models with this new data is “required.” Significantly, Riverkeeper does not point to

     anything about the water levels observed during Hurricane Irma that indicates the

     existence of a flaw in the ability of the Corps’ storm surge models to forecast storm surge

     as could indicate a need to recalibrate.

            Moreover, Riverkeeper’s contention that the Corps “ignore[d] the type of event that

     actually produces extreme flood water levels” is unsupported by the record.           See

     Riverkeeper Motion at 22. While the Corps used data from historical storms to calibrate

     the models, in order to analyze how the Project may impact storm surge, the Corps

     modeled hypothetical “50-year” and “100-year” storm conditions, both with and without the

     Project. Significantly, these “synthetic” storm events were “comparable to or more severe

     than Hurricane Irma.” See SEA at 13 (A.R. at 322873). As stated in this Court’s January

     2018 Order,

            preparation of an SEIS is required where there is new information relevant
            to environmental concerns that was not previously considered. See Van
            Antwerp, 526 F.3d at 1360. Here, the record reflects that the Corps has
            considered the impact of the proposed dredging using high water levels
            equal to, or in most cases, higher than experienced during or following
            Hurricane Irma. Thus, even if Hurricane Irma represents the most recent
            information, Riverkeeper fails to suggest how it presents new information
            that was not “previously considered.” See id.; see also Wisconsin, 745 F.2d
            at 418 (“[T]he principal factor an agency should consider in exercising its
            discretion whether to supplement an existing EIS because of new
            information is the extent to which the new information presents a picture of
            the likely environmental consequences associated with the proposed action
            not envisioned by the original EIS.” (emphasis added)).




                                                 67
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 68 of 73 PageID 1557



     See January 2018 Order at 42. While Hurricane Irma brought into stark view the real-life

     impacts of the inundation shown in the Corps’ modeling of a synthetic 50-year storm, it did

     not present new circumstances that were not anticipated by the Corps’ models.22

             Finally, Riverkeeper relies on Miccosukee Tribe of Indians of Fla. v. United States,

     No. 08-21747-CIV-UNGARO, 2008 WL 11332080 (S.D. Fla. Nov. 14, 2008) and Blanco v.

     Burton, No. CIV.A. 06-3813, 2006 WL 2366046, at *9 (E.D. La. Aug. 14, 2006) to support

     its contention that the historic flooding from Hurricane Irma requires the preparation of an

     SEIS. See Riverkeeper Motion at 22-23. However, this reliance is misplaced as these

     cases demonstrate what is missing from Riverkeeper’s argument here. Riverkeeper cites

     Miccosukee Tribe of Indians for the proposition that the Corps is required to prepare an

     SEIS based on “new information relating to flooding that would be caused by the project.”

     See Riverkeeper Motion at 22. In Miccosukee Tribe of Indians, the Corps decided to

     implement an alternative plan different from the one previously studied and recommended

     in the EIS. See Miccosukee Tribe of Indians, 2008 WL 11332080, at *3-5. The Corps

     determined that the selection of this new alternative would have no significant impact and

     declined to prepare an SEIS. See id. at *5. The plaintiff challenged this decision and

     presented expert testimony that the newly selected alternative plan would cause an

     increase in water flow, and potentially raise water levels where a critical habitat is located.

     Id. at *10. However, the Corps had not considered these potential impacts in its decision


             22
                 Riverkeeper argues that the water levels from Hurricane Irma are not actually encompassed by
     the models because the water surface elevations generated by the simulated storms include 0.4 feet of sea
     level rise. See Riverkeeper Response at 19. However, Riverkeeper fails to recognize the parameters on
     which the Corps’ synthetic 50-year storm is based. As described above, see note 8, the synthetic storms
     were designed to generate 50-year and 100-year water surface elevations, as determined by the 1991 Dean
     et al. study. See April 2014 Report, App. A, Attach J., App. E at 1-3 (A.R. at 326176). The water surface
     elevations that occurred during Hurricane Irma did not exceed those target elevations. See SEA at 9, Table
     1 (A.R. at 322869). As such, Hurricane Irma does not undermine the validity of the parameters used in the
     Corps’ modeling.

                                                        68
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 69 of 73 PageID 1558



     to issue a FONSI. As such, the court held that these potential impacts qualify as “factors

     that should have been, but were not, analyzed in determining whether new circumstances

     impacted the environment in connection with the implementation of” the new alternative.

     Id.

            Unlike the plaintiff in Miccosukee Tribe of Indians, Riverkeeper does not present any

     evidence of new information arising out of Hurricane Irma “should have been, but [was]

     not, analyzed” in the SEA. See id. Riverkeeper argues that the “flooding concerns

     highlighted by Irma constitute significant new information,” see Riverkeeper Motion at 20,

     but unlike Miccosukee Tribe of Indians, Riverkeeper has not shown that the Corps failed

     to consider this factor in the SEA. Indeed, the Corps considered Hurricane Irma’s flood

     elevations in the SEA and found that it previously had “modeled events comparable to or

     more severe than Hurricane Irma.” See SEA at 13. As such, the Corps determined that

     Hurricane Irma and other “recent storm events do not constitute significant new

     circumstances or information relevant to environmental concerns bearing on the project or

     its impacts.” See id. Stated another way, in the April 2014 Report, the Corps found that

     the Project will result in “only slightly elevated peak water levels as compared to the

     baseline channel configuration and negligible changes in pre-storm tides.” See April 2014

     Report, App. A, Attach J. at 27 (A.R. at 326124). Riverkeeper fails to explain how anything

     that occurred during Hurricane Irma calls into question the reliability of that finding

     necessitating further study.

            Likewise, Blanco v. Burton does not support the contention, as Riverkeeper appears

     to suggest, that a major hurricane itself warrants preparation of an SEIS. See Riverkeeper

     Motion at 22-23. Rather, in Blanco, the court held that preparation of an SEIS was



                                                 69
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 70 of 73 PageID 1559



     necessary following the 2005 gulf hurricanes because those hurricanes had drastically

     altered the baseline assumptions utilized in the EIS. See Blanco, 2006 WL 2366046, at *9

     (“[T]he multi-sale EIS baseline demographic projections include assumptions based upon

     continuity of existing social, economic, and technical trends, however, those assumptions

     were, for the most part, blown away in the winds and waters of Hurricanes Katrina and

     Rita.”). As such, it was not the occurrence of major hurricanes themselves that required

     the preparation of an SEIS, but the fact that those hurricanes caused impacts which altered

     the socioeconomic landscape on which the EIS was premised. See id. at *10 (“Plaintiffs

     have demonstrated that there indeed is new information, perhaps in abundance, pertaining

     to the significant impacts Hurricanes Katrina and Rita had on the entire coastal area of

     Louisiana, with regard to damaged infrastructure, displacement of population, extensive

     damage to offshore facilities, and damage to wildlife and fisheries (particularly as a result

     of the intrusion of salt water into previously fresh water areas), among other altered

     factors.”). Here, Riverkeeper has failed to demonstrate that Hurricane Irma altered any

     assumptions on which the April 2014 Report is based, or otherwise generated new

     information or data which would alter the analyses contained in the Report.

            The Court is very aware of the serious damage and devastation caused by

     Hurricane Irma. But the fact that Hurricane Irma was historic does not mean it was

     unforeseen or unforeseeable. Indeed, in the April 2014 Report, the Corps’ 50-year storm

     models show significant areas of inundation. See, e.g., April 2014 Report, App. A, Attach

     J. at 5-6, Figure 3.1 (A.R. at 326102). The relevant question for purposes of NEPA is

     whether and to what degree the Project will exacerbate such flooding. Because the

     channel deepening primarily effects water levels due to ocean tide and storm surge, see



                                                  70
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 71 of 73 PageID 1560



     SEA at 13 (A.R. at 322873), the Corps endeavored to answer this question by modeling

     differences in tide and storm surge between with and without project conditions. The Corps

     found that with-project conditions resulted in only slight increases in maximum water levels.

     See April 2014 Report, App. A, Attach J. at 27 (A.R. at 326124). This finding does not

     mean that a 50-year storm would not cause flooding, and Hurricane Irma showed that

     indeed it would, this finding means that the Project will not cause any significant increase

     in such flooding. Whether to proceed with dredging in the face of Jacksonville’s existing

     flood risk is a decision to be made by the elected officials in the executive branch. The

     Court is not permitted to second guess that decision or substitute its own judgment on that

     issue. Rather, the question for this Court is only whether the Corps satisfied its obligation

     under NEPA to take a hard look at the environmental impacts of the Project and provide

     the decisionmakers with the relevant information. For the reasons stated above, the Court

     finds that it has and Riverkeeper fails to show what new information about the impacts of

     the Project could be gained from further study in light of Hurricane Irma.

     V.     Conclusion

            Upon careful review of the Administrative Record, the parties’ arguments in their

     briefs and at the Hearing, and the applicable authority, the Court concludes that

     Riverkeeper has failed to meet its burden of showing by a preponderance of the evidence

     that the Corps did not satisfy NEPA’s procedural requirements. While Riverkeeper has

     identified parts of the April 2014 Report and SEA which may have benefited from additional

     data, “NEPA does not require maximum detail.” See Tinicum Tp., Pa., 685 F.3d at 296.

     The record establishes that the perceived deficiencies which Riverkeeper identifies fall

     within the realm of agency discretion and line-drawing. But, to overturn this agency



                                                  71
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 72 of 73 PageID 1561



     decision under NEPA, Riverkeeper was required to show arbitrary and capricious action

     such as a decision that does not rely on the relevant factors or a “failure entirely to consider

     an important aspect of the problem.” See Sierra Club, 295 F.3d at 1216. This, Riverkeeper

     has not done. Under the deferential standard this Court is required to apply, Riverkeeper

     has failed to meet its heavy burden, and thus the Corps and JaxPort are entitled to

     summary judgment. Accordingly, the Court will grant the Corps and JaxPort’s Motions in

     their entirety. In light of the foregoing, it is

            ORDERED:

            1. Plaintiff’s Combined Motion for Summary Judgment and to Supplement the

                Record and Incorporated Memorandum of Law (Doc. 69) is DENIED.

            2. Federal Defendant’s Cross Motion for Summary Judgment and Opposition to

                Plaintiff’s Motion for Summary Judgment (Doc. 71) and JaxPort’s Combined

                Motion for Summary Judgment and Opposition to Riverkeeper’s Motion for

                Summary Judgment (Doc. 73) are GRANTED.

            3. The Clerk of the Court is directed to enter judgment in favor of the United States

                Army Corp of Engineers and Jacksonville Port Authority and against St. Johns

                Riverkeeper, Inc. on Counts II – VIII of the Amended Complaint.

            4. The Clerk of the Court is further directed to terminate any remaining pending

                motions and deadlines as moot and close the file.

      DONE AND ORDERED in Jacksonville, Florida, this 26th day of May, 2020.




                                                        72
Case 3:17-cv-00398-MMH-MCR Document 85 Filed 05/26/20 Page 73 of 73 PageID 1562



     lc11
     Copies to:

     Counsel of Record




                                          73
